Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 1 of 79




            Exhibit 7
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 2 of 79




                                                                   Honorable Timothy A. Bradshaw
1
                                                                     Hearing Date: March 4,2016
2                                                                        Hearing Time: 11:00 AM.
                                                                              With Oral Argument
3
4
5                                                               RECEIVED
6
                                                                       ?s2oi8
7
                               SUPERIOR COURT OF                           KELLY PI I r
8                                     FOR KING COUNTY                                 ^
9    KAREN SMITH, an individual,                         No. 15-2-17623-4 SEA
10
                           Plaintiff,
11              vs.                                      DEFENDANTS’ OPPOSITION TO
                                                         MOTION FOR PARTIAL SUMMARY
12   MTC FINANCIAL, INC., d/b/a Trustee Corps, a         JUDGMENT
13   Washington corporation; SHELLPOINT
     MORTGAGE SERVICING; and THE BANK
14   OF NEW YORK MELLON FKA THE BANK
     OF NEW YORK, AS TRUSTEE FOR THE
15   CERTIFICATE HOLDERS OF THE CWABS,
16   INC., Asset-Backed Certificates, Series 2007-
     SDl,
17
                           Defendants.
18
19          Defendants New Penn Financial, LLC dba Shellpoint Mortgage Servicing (“Shellpoint”)
20
     and the Bank of New York Mellon fka The Bank of New York, as Trustee for the Certificate
21
     Holders of the CWABS, Inc. Asset-Backed Certificates, Series 2007-SD-l (“BONY,” and
22
     collectively “Defendants”) hereby oppose plaintiff Karen Smith’s (“Plaintiff’) Motion for
23
     Partial Summary Judgment (“Motion”).
24
     I.     INTRODUCTION
25
            In 2007, Plaintiff obtained a loan for $356,250 secured by real property commonly
26
     known as 819 2U‘ Avenue, Seattle, Washington (the “Subject Property”). Plaintiff has not paid
27
     off her loan. In fact, she admits that she has not made a loan payment since 2007, while she
28
                                                                                   Donald G. Grant, P.S.
                                                                             Attorneys and Counselors at Law
                                                                             Washougal Town Square, Ste 245
                                                                                     1700 Main Street
                                                                                  Washougal, W A 98671
                                                                                   TEL: (360) 694-8488
                                                                                   FAX: (360) 694-8688
                                                                               E-MAIL: don(S!donqrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 3 of 79




1    continues to maintain the use and possession of the Subject Property. Plaintiff offers no
2    explanation for her default. For 9 years. Plaintiff has worked with Defendants and the prior
3    servicers of her loan to negotiate loss mitigation options. She has attempted numerous loan
4    modifications, and also filed bankruptcy in 2008 to stave off foreclosure. None of Plaintiffs
5    modification efforts were successful, and Defendants therefore moved forward with setting a
6
     foreclosure sale date for July 31,2015. In yet another attempt to improperly avoid foreclosure,
7
     Plaintiff filed this action alleging three causes of action for injunctive relief, violation of the
8
     Consumer Protection Act, and intentional infliction of emotional distress. Plaintiff now moves
9
     this court for Partial Summary Judgment because she claims that Defendants’ cannot foreclose
10
     on the Subject Property because the six-year statute of limitations bars such action.
11
             The Court should deny Plaintiffs Motion for several reasons. First, the Motion seeks a
12
     judgment to quiet title of the Subject Property. However, Plaintiff has not alleged a claim for
13
     quiet title and the relief requested by the Motion is outside the scope of the Complaint and Rule
14
15   56. Second, the statute of limitations for a foreclosure sale has not expired. Plaintiff argues

16   that the statute began to run in May 2008, and expired in May 2014. However, the statute of

17   limitations was tolled for over two years when Plaintiff filed bankruptcy, and was engaged in

18   numerous loan modification reviews during which time the Subject Property could not be sold.

19   Third, Plaintiff is equitably estopped from claiming that the sale is barred by the statute of
20   limitations. Defendants and Plaintiffs prior loan servicers have worked diligently with Plaintiff
21   over the course of nearly 10 years to help her try to modify her loan. Defendants relied on
22   Plaintiffs requests to stay foreclosure sales, and did not foreclosure during the pendency of
23   loan modification reviews. Plaintiff cannot now attempt to prevent a foreclosure sale because
24   Defendants waited too long to proceed. Rather, Defendants gave Plaintiff a fair opportunity to
25
     pursue loss mitigation options. These options have been extinguished, and Defendants should
26
     not be precluded from proceeding with a sale.
27
28
                                                                                         Donald G. Grant, P.S.
     Defendants’ Opposition to Motion for Partial Summary Judgment - 2
                                                                                   Attorneys and Counselors at Law
                                                                                   Washougal Town Square, S te 245
                                                                                           1700 Main Street
                                                                                        Washougal, W A 98671
                                                                                         TEL: (360) 694-8488
                                                                                         FAX: (360) 694-8688
                                                                                    E-MAIL: don@dongrantps.com
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 4 of 79




1               When viewed in the light most favourable to Defendants, it is clear that there are
2    genuine issues of material fact regarding the period of tolling of the statute of limitations. If,
3    however, the Court finds that the evidence is not sufficient to create a triable issue of fact, the
4    Court should order a short continuance of Plaintiff s Motion to allow Defendants to conduct
5
     discovery and further investigation of Plaintiff s loan history.
6
                Plaintiff has continued to use and possess the Subject Property for over 9 years without
7
     making a single mortgage payment. It is improper and unjust to allow her to now take title to
 8
     the property free and clear of a loan that she freely obtained.^ Accordingly, the Covuf should
9
     deny Plaintiffs Motion and request for attorneys’ fees.
10
     II.        ARGUMENT
11
           A.      Legal Standard For Summary Judgment
12
                Summary judgment is appropriate if the pleadings, depositions, answers to
13
     interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
14
15   genuine issue as to any material fact and that the moving party is entitled to a judgment as a

16   matter of law. CR 56(c). A material fact is one on which the outcome of the litigation depends

17   in whole or in part. Ranger Ins. Co. v. Pierce County, 164 Wn.2d 545, 552,192 P.3d 886

18   (2008); Morris v. McNicol, 83 Wn.2d 491,494, 519 P.2d 7 (1974). In a summary judgment

19   motion, the burden is on the moving party to demonstrate that there is no genuine issue as to a
20   material fact and that, as a matter of law, summary judgment is proper. Hartley v. State, 103
21   Wn.2d 768, 774,698 P.2d 77 (1985). The court construes all facts and reasonable inferences in
22   the light most favorable to the nonmoving party. Barber v. Bankers Life & Cas. Co., 81 Wn.2d
23   140,142, 500 P.2d 88 (1972); Wilson v. Steinbach, 98 Wn.2d 434,437, 656 P.2d 1030 (1982).
24
25
26
27   1 Plaintiff has had a long career in the real estate industry as an appraiser and is no stranger to
28   mortgage loans and her obligations therein.
                                                                                        Donald G . Grant, P.S.
     Defendants’ Opposition to Motion for Partial Summary Judgment - 3
                                                                                  Attorneys and Counselors at Law
                                                                                  Washougal Town Square, Ste 245
                                                                                          1700 Main Street
                                                                                       Washougal, W A 98671
                                                                                        TEL; (360) 694.8488
                                                                                        FAX: (360) 694-8688
                                                                                   E-MAIL: don@dongrantps.com
             Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 5 of 79




 1      B.       Plaintiff’s Request Is Outside The Scope Of Her Complaint
2             “A party seeking to recover upon a claim, counterclaim, or cross claim, or to obtain a
3    declaratory judgment may, after the expiration of the period within which the defendant is
4    required to appear, or after service of a motion for summary judgment by the adverse party,
 5   move with or without supporting affidavits for a summary judgment in the party's favor upon
 6
     all or any part thereof” CR 56. Here, Plaintiffs Motion seeks to quiet title to the Subject
 7
     Property. However, Plaintiff does not allege a claim to quiet title, or for declaratory relief
 8
     Plaintiffs Complaint alleges three causes of action for: (1) injunctive relief; (2) violation of
 9
     Washington’s Consumer Protection Act; and (3) intentional infliction of emotional distress.
10
     Plaintiff has not alleged a cause of action for quiet title or declaratory relief and her Motion
11
     therefore seeks relief that is outside the scope of her Complaint. Accordingly, Plaintiffs
12
     Motion should be denied for this reason alone.
13
         C.       Defendant Is Not Barred From Foreclosing On The Property Because Any
14
15                Applicable Statute of Limitations Was Tolled

16            Even assuming, arguendo, that Plaintiffs Motion properly seeks relief of a claim

17   alleged in her Complaint, it fails as a matter of law because the statute of limitations for a

18   foreclosure of the Subject Property has not expired. Plaintiff argues that the six-year statute of

19   limitations under RCW 4.16.040 applies to actions for foreclosure, and the statute began to run
20   on May 26,2008. See Motion, 4:4-8. Plaintiff, thus, suggests that any foreclosure sale must
21   have been completed on or before May 26,2014, and argues that that sale set for July 31,2015
22   is barred by the applicable statute of limitations. Plaintiff is wrong because a prior bankruptcy
23   and multiple attempts to modify her loan tolled the statute of limitations as a matter of law
24   pursuant to section RCW 4.16.230. This statute states:
25
              When the commencement of an action is stayed by injunction or a
26            statutory prohibition, the time of the continuance of the injunction or
              prohibition shall not be a part of the time limited for the commencement
27
              of the action.
28
                                                                                       Donald G. Grant, P.S.
     Defendants’ Opposition to Motion for Partial Summary Judgment - 4
                                                                                 Attorneys and Counselors at Law
                                                                                 Washougal Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                      Washougal, W A 98671
                                                                                       TEL: (360) 694-8488
                                                                                       FAX: (360) 694-8688
                                                                                  E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 6 of 79




1    Here, Plaintiffs bankruptcy and loan modifications tolled the statute of limitations, making the
2    July 31,2015 sale date within the six-year statute of limitations for foreclosure.
3                1. Plaintiffs Bankruptcy Filing Tolled The Statute Of Limitations For Nearly
4                    Eleven Months
5            Section 362 governs the automatic stay in a bankruptcy proceeding, which goes into
6
     effect immediately and prevents creditors and other parties from taking action against a debtor’s
7
     property. Section 362 provides, in relevant part;
8
             (а) Except as provided in subsection (b) of this section, a petition filed
9            under section 301, 302, or 303 of this title [11 USCS § 301, 302, or 303],
10           or an application filed under section 5(a)(3) of the Securities Investor
             Protection Act of 1970 [15 USCS § 78eee(a)(3)], operates as a stay,
11           applicable to all entities, of— . . .
             (3) any act to obtain possession of property of the estate or of property
12           from the estate or to exercise control over property of the estate;
13           (4) any act to create, perfect, or enforce any lien against property of the
             estate;
14           (5) any act to create, perfect, or enforce against property of the debtor any
             lien to the extent that such lien secures a claim that arose before the
15           commencement of the case under this title;
16           (б) any act to collect, assess, or recover a claim against the debtor that
             arose before the commencement of the case under this title;
17
18   11 USCS § 362. The stay arises automatically by operation o f law upon filing of the
19   bankruptcy petition. No court order is required to activate the stay. See 11 USC § 362(a); see
20   In re Mellor (9th Cir. 1984) 734 F2d 1396,1398; In re Aldrich (9th Cir. BAP 1983) 34 BR 776,
21   779. Upon noticed motion by creditors or other interested parties, the bankruptcy court may
22
     modify or vacate the stay. See 11 USC § 362(d); FRBP 4001.
23
             Here, Plaintiff filed a voluntary chapter 13 petition on June 5,2008. See Request for
24
     Judicial Notice (“RJN”), Exhibit 1. Upon filing of the petition, an automatic stay was
25
     immediately placed on the Subject Property pursuant to section 362, preventing any foreclosure
26
     sale. On April 29,2009, the stay was lifted with respect to the Subject Property by order of the
27
     Court. RJN, Exh. 2. Thus, between June 5,2008 and April 29,2009, a statutory prohibition
28
                                                                                      Donald G. Grant, P.S.
     Defendants’ Opposition to M otion for Partial Summary Judgment - 5
                                                                                Attorneys and Counselors at Law
                                                                                Washougal Town Square, Ste 245
                                                                                        1700 Main Street
                                                                                     Washougal, W A 98671
                                                                                      TEL: (360) 694-8488
                                                                                      FAX: (360) 694-8688
                                                                                 E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 7 of 79




1    was in effect that prevented Defendants from proceeding with the sale of the Subject Property
2    and the statute of limitations for a foreclosure was thus tolled. See RCW 4.16.230. In total, the
3    bankruptcy filing had the effect of staying the statute of limitations by 10 months and 24 days.
4                2. The Statute Of Limitations Is Further Tolled By Numerous Loan
5                    Modification Reviews
6
             Although Plaintiff admittedly has not made a mortgage payment since 2007, she has
7
     engaged in numerous attempts to modify her loan. Each time Plaintiff attempted to modify the
8
     terms of her loan, Defendants and the prior servicer of Plaintiff’s loans were prohibited from
9
     proceeding with foreclosure as a matter of law. Specifically, WAC § 208-620-900 requires a
10
     servicer to stop a foreclosure sale under certain circumstances during loss mitigation:
11
12           (6) Loss mitigation.
             (a) You must comply with all timelines and requirements for the federal
13           HAMP or GSE modification programs if applicable, including denials and
             dual tracking prohibitions. If not using a HAMP or GSE loan modification
14           program, you must:
15           (iv) Review and consider any complete loan modification application
             before referring a delinquent loan to foreclosure.
16           (v) Give a homeowner ten business days from your notice to them to
             correct any deficiencies in their loan modification application.
17           (vi) Stop the foreclosure from proceeding further if you receive a
18           complete loan modification application. See (a)(viii) and (ix) of this
             subsection.
19
20   WAC § 208-620-900(6)(a)(iv) - (vi). The practice of proceeding with a foreclosure sale while
21   a loan modification is pending, known as “dual-tracking,” is also prohibited under federal law.
22   In February 2009, the Secretary of the United States Treasury announced a national loan
23   modification program—^the Home Affordable Modification Program, or “HAMP”—funded and
24   authorized by the Troubled Asset Relief Program (TARP) created by the Emergency Economic
25   Stabilization Act of 2008. Under the HAMP, home mortgage loan servicers would be
26
     compensated by the Treasury for providing homeowners that were at risk of default with
27
     sustainable monthly payments. Suntrust Mortg., Inc. v. Miller, ISo. 32011-1-III, 2015 Wash.
28
                                                                                     Donald G. Grant, P.S.
     Defendants’ Opposition to M otion for Partial Summary Judgment - 6
                                                                               Attorneys and Counselors at Law
                                                                               Washougal Town Square, Ste 245
                                                                                       1700 Main Street
                                                                                    Washougal, W A 98671
                                                                                     TEL: (360) 694-8488
                                                                                     FAX: (360) 694-8688
                                                                                E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 8 of 79




1    App. LEXIS 476, at *3 (Ct. App. Mar. 5,2015) (citing U.S. Dep’ts of Treasury & Hous. &
2    Urban Dev., HAMP Suppl. Directive (SD) 09-01, at 1 (Apr. 6,2009)). In 2010 the United
3    States Department of the Treasury promulgated HAMP supplemental directive 10-02, which
4    states, “A servicer may not refer any loan to foreclosure or conduct a scheduled foreclosure sale
5    unless and until at least one of the following circumstances exists: [f] The borrower is
6
     evaluated for HAMP and is determined to be ineligible for the program.'^' (Making Home
7
     Affordable (Mar. 24,2010) Supplemental Directive 10-02, p. 5
8
     <https://www.hmpadmin.com/portal/programs/docs/hamp_servicer/sdl 002.pdf/> [as of Dec.
9
     21,2015], last italics added (Supplemental Directive 10-02).) HAMP Supplemental Directive
10
     10-02 also provides a 30-day foreclosure moratorium following denial of a modification to
11
     permit borrowers to respond to the denial. “The servicer may not conduct a foreclosure sale
12
     within the 30 calendar days after the date of a Non-Approval Notice or any longer period
13
     required to review supplemental material provided by the borrower in response to a Non-
14
     Approval Notice unless the reason for the non-approval is” based on factors not pertinent here.
15
16   (Supplemental Directive 10-02 at p. 5.) “In other words, the servicer cannot foreclose until at

17   least 30 days after the loan modification review is completed.” Majd v. Bank o f Am., N.A., 243

18   Cal. App. 4th 1293,1302 (2015).

19         Here, Plaintiff was engaged in numerous loan modification reviews under both HAMP

20   and other loss mitigation programs.
21         •   On April 29,2009, Plaintiff sent a request for a loan modification. See Declaration of
22             Olivia Miller (“Miller Decl.”) Exh. A-1 to A-4. In this letter. Plaintiff “offer[s] insight
23             into [her] current financial situation as it relates to [her] request for a loan
24             Modification with Forgiveness of the arrears.” Plaintiff also references “past prior
25             attempts to workout a solution with you to retain my home.”
26
           •   On September 29,2010, Plaintiff is involved in another loan modification review, and
27
               offers additional information about her financial situation. Id. at A-5. Plaintiff writes
28
                                                                                         Donald G. Grant, P.S.
     Defendants’ Opposition to Motion for Partial Summary Judgment - 7             Attorneys and Counselors at Law
                                                                                   Washougal Town Square, Ste 245
                                                                                           1700 Main Street
                                                                                        Washougal, W A 98671
                                                                                         TEL: (360) 694-8488
                                                                                         FAX: (360) 694-8688
                                                                                    E-MAIL: donfS.donarantos.com
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 9 of 79




 1             that it is her “hope that together we can put in place a win-win solution for all
2              involved.”
3          ® On October 14,2010, Plaintiff was engaged in a loan modification with her prior
4              servicer. Bank of America. Id. at A-7 to A-8. Bank of America notifies Plaintiff that
5
               her loan application is missing documents, and that there will be a hold on any
6
               foreclosure sale until November 13,2010 to give Plaintiff an opportunity to submit the
 7
               missing documents. Bank of America’s letter expressly states that Plaintiff “will not
 8
               lose [her] home during the federal government’s Home Affordable Modification
 9
               Program evaluation.” Id. at A-8.
10
           •   On March 9,2011, Plaintiff was engaged in another loan modification with Bank of
11
               America. Bank of America again asks for additional documentation, and notifies
12
               Plaintiff that “no foreclosure sale will be conducted” and she “will not lose [her] home
13
               during the Home Affordable Modification Program evaluation” before March 24,
14
15             2011. MatA-9. This modification application was denied on March 21, 2011. Idst

16             A-12. Although Plaintiffs application was denied, she was given an opportunity to

17             appeal the denial, and Bank of America expressly stated that any hold on a foreclosure

18             sale of the Subject Property “will continue and remain in effect while [Plaintiff] is

19             considered for other foreclosure avoidance programs. Id. at A-12. Plaintiff appealed
20             the denial on April 19,2011. Id. at A-14 to A-16. Plaintiff continued to send Bank of
21             America correspondence about her appeal on July 11,2011 and August 10, 2011. Id.
22             at A-16 to A-17. On September 27,2011, Bank of America denied the appeal. Id. at
23             A-18.
24         •   On May 23,2012, Jime 12,2012, and July 12,2012, Plaintiff was engaged in yet
25
               another loan modification review with Bank of America. Id. at A-21 to A-25. On
26
               August 3,2012, Bank of America denied Plaintiffs loan modification application. Id.
27
               at A-29.
28
     Defendants’ Opposition to M otion for Partial Summary Judgment - 8                Donald G. Grant, P.S.
                                                                                 Attorneys and Counselors at Law
                                                                                 Washougal Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                      Washougal, W A 98671
                                                                                       TEL; (360) 694-8488
                                                                                       FAX: (360) 694-8688
                                                                                  E-MAIL; don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 10 of 79




 1         •    On October 2,2012, Bank of America again denied Plaintiffs request for a home loan
2               modification. Id. at A-31.
 3         •    On January 29,2014, Plaintiff began yet another loan modification review with
4               Resurgent Mortgage Servicing, a prior servicer of her loan. Resurgent expressly
 5
                notified Plaintiff that “during the evaluation process, your property 'will not be referred
 6
                to foreclosure or be sold at a foreclosure sale if the foreclosure process has already
 7
                been initiated.” Id. at A-34 to A-41. Plaintiffs application was denied on March 7,
 8
                2014. M atA-42. Notwithstanding the denial. Plaintiff was given 30 days to submit
 9
                    supplemental information during which time “a foreclosure sale [would] not be
10
                conducted” and Plaintiff would not lose her home. Id. at A-42.
11
           •        On April 28,2014, Plaintiff was engaged in another loan modification. Once again.
12
                Plaintiff was notified that the Subject Property would not be sold at a foreclosure sale
13
                    during the pendency of the review. Id. at A-43. On May 21,2014, Plaintiff submitted
14
15              additional information for consideration for her loan modification review. Plaintiffs

16                  loan modification application as ultimately denied.

17         During the course of Plaintiff’s loan modification reviews. Defendants (and Plaintiffs

18   prior loan servicers) were prohibited from proceeding "with a foreclosure sale of the Subject

19   Property. Accordingly, any statute of limitations on a foreclosure sale was stayed during the
20   pendency of the loan modification re’views.
21             3.        The Statute Of Limitations Was Tolled Through At Least July 31,2015,
22                       The Date of The Foreclosure Sale
23       Plaintiff argues that the six-year statute of limitations began to nm on May 26,2008. See
24   Motion, 4:4-8. Plaintiff, thus, suggests that any foreclosure sale must have been completed on
25
     or before May 26,2014, and argues that that sale set for July 31,2015 is barred by the
26
     applicable statute of limitations. However, Plaintiff does not take into consideration the
27
28
     Defendants’ Opposition to Motion for Partial Smnmary Judgment - 9                  Donald G. Grant, P.S.
                                                                                  Attorneys and Counselors at Law
                                                                                  Washougal Town Square, Ste 245
                                                                                          1700 Main Street
                                                                                       Washougal, W A 98671
                                                                                        TEL; (360) 694-8488
                                                                                        FAX: (360) 694-8688
                                                                                   E-MAIL: donr3idonarantDs.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 11 of 79




 1   automatic stay on the Subject Property during the pendency of her bankruptcy case, or the
2    numerous periods in which she was engaged in a loan modification review.
3        Based on Plaintiff’s argiraient that the statute began to run on May 26,2008, the statute of
4    limitations need only be tolled for 1 year, 2 months, and 5 days—^the period between May 26,
 5
     2014 and July 31,2015—for the July 31,2015 sale date to be within the six-year statute of
 6
     limitations. As set forth above, and as summarized in the table below, the statute of limitations
 7
     was tolled well beyond the July 31,2015 sale date.
 8

 9                    Tolling Event                                  Amount of Time Tolled
       Plaintiffs Bankruptcy, filed on July 5,               10 months, 24 days
10     2008; order lifting stay entered April 29,
       2009.
11     Plaintiffs April 2009 loan modification              30 days
12     review.
       Plaintiffs September 2010 loan                       30 days
13     modification review.
       Plaintiffs October 2010 HAMP loan                    30 days^
14     modification review.
       Plaintiffs HAMP loan modification                    6 months, 18 days
15     review beginning March 9,2011, and
       ending September 27,2011.
16     Plaintiffs loan modification review                  2 months, 11 days
       beginning May 23,2012, and ending
17     August 3,2012.
       Plaintiffs loan modification review                  2 months, 8 days
18     beginning January 29,2014, and ending
       April 7,2014 (including the appeal
19     period).
20     Plaintiffs loan modification review in               30 days
       April 2014.
21                      TOTAL TIME TOLLED                                        26 months, 1 day^

22           The statute of limitations was tolled a total of 26 months, 1 day, or 2 years, 2 months,

23   and 1 day. In other words, if the statute of limitations began to run on May 26,2008, it did not

24   expire 6 years, plus 2 years, 2 months, and 1 day, which is July 27, 2016—five months from the
25
26   2 The time calculations in this table are conservative estimates because HAMP requires a stay on
27   foreclosure for at least 30 days.

28   3 For purposes of this summary, 30 days is calculated as one month.
     Defendants’ Opposition to Motion for Partial Summary Judgment - 1 0              Donald G, Grant, P.S.
                                                                                Attorneys and Counselors at Law
                                                                                Washougal Town Square, Ste 245
                                                                                        1700 Main Street
                                                                                     Washougal, W A 98671
                                                                                      TEL: (360) 694-8488
                                                                                      FAX: (360) 694-8688
                                                                                 E-MAIL: donrSdonarantos.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 12 of 79




 1   date of this Opposition. Defendants’ noticed a sale date for July 31,2015, and this date is well
2    within the six-year statute of limitations to foreclose on the Subject Property.
 3            In ruling on Plaintiffs Motion, the Court must view the evidence in the light most
4    favourable to Defendants, the non-moving party. And the undisputed material facts show that
 5
     for 26 months, and 1 day. Defendants (and the prior servicers of Plaintiff’s loan) were
 6
     prohibited as a matter of law from conducting a foreclosure sale on the Subject Property
 7
     because Plaintiff was either in bankruptcy, or engaged in loss mitigation. By adding this time
 8
     to the six-year statute of limitations, the statute of limitations has not expired, and Plaintiffs
 9
     request for relief should be denied. At a niinimum, it is clear that a genuine issue of material
10
     facts exists as to the tolling of the statute of limitations. Accordingly, Plaintiffs Motion should
11
     be denied.
12
         D.       Plaintiffs Request For Relief Is Barred By The Doctrine Of Equitable Estoppel
13
              Plaintiffs Motion should also be denied because she is equitably estopped from seeking
14
15   quiet title to the Subject Property based on a statute of limitations bar. Equitable estoppel is an

16   affirmative defense, which may apply where an admission, statement, or act has been

17   detrimentally relied on by another party. Campbell v. Dep't ofSoc. & Health Servs., 150 Wn.2d

18   881,902, 83 P.3d 999 (2004). “The principle of equitable estoppel is based upon the reasoning

19   that a party should be held to a representation made or position assumed where inequitable
20   consequences would otherwise result to another party who has justifiably and in good faith relied
21   thereon.” Wilson v. Westinghouse Elec. Corp., 85 Wn.2d 78, 81, 530 P.2d 298 (1975). To
22   establish equitable estoppel, the party asserting the defense must prove the following elements by
23   clear, cogent, and convincing evidence: (1) a party's admission, statement, or act which is
24   inconsistent with its later claim; (2) reasonable reliance by another party on that admission,
25
     statement, or act; and (3) injmy to the relying party if the first party is permitted to repudiate or
26
     contradict the earlier statement or action. Campbell, 150 Wn.2d at 902.
27
              Here, Defendants and the prior loan servicers worked diligently with Plaintiff to help her
28
     Defendants’ Opposition to M otion for Partial Summary Judgment -1 1                Donald G. Grant, P.S.
                                                                                  Attorneys and Counselors at Law
                                                                                  Washougal Town Square, Ste 245
                                                                                          1700 Main Street
                                                                                       Washougal, W A 98671
                                                                                        TEL: (360) 694-8488
                                                                                        FAX: (360) 694-8688
                                                                                   E-MAIL: don@dongrantps.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 13 of 79




1    stay in the Subject Property. Plaintiff made countless pleas to her loan servicers to work with her
2    to modify her loan and to allow her to keep a home despite the fact that she had no made a single
3    payment since 2007. See, e.g.. Miller Deck at A1 to A5, A38 to A39. During the pendency of
4    the reviews, the servicers agreed not to sell the Subject Property. Indeed, had a sale proceeded
5
     while Plaintiff was engaged in a loan modification review. Defendants would potentially be
6
     subject to suit for countless other violations. Plaintiff asked Defendants not to sell her home so
7
     that she could try to modify her loan. See, eg., id. Defendants honored that request and did not
8
     sell the Subject Property. After numerous imsuccessful attempts to modify the loan. Defendants
9
     proceeded by setting a new sale date of July 31,2015. Plaintiff then filed this action to stop the
10
     sale, and asks the Court to quiet title to the Subject Property in Plaintiffs name because
11
     Defendants waited too long to sell the Subject Property. Such relief would injure and punish
12
     Defendant for complying with the law, and for accommodating Plaintiffs requests to stay
13
     foreclosure proceedings to work on a modification. Defendants should not be penalized for
14
15   trying to help Plaintiff modify her loan. Plaintiff has already had the benefit of remaining in her

16   house without making a single loan payment since 2007—she should not be entitled to a windfal

17   by allowing her to keep the Subject Property free and clear. Accordingly, Plaintiff is equitably

18   estopped from obtaining the relief requested.

19       E.       In The Alternative, The Court Should Continue The Hearing On Plaintiffs

20                Motion To Allow Further Discovery With Respect To Plaintiffs Prior Loan
21                Modifications
22            Under CR 56(f), if it appears from the affidavits that facts essential to justify opposition
23   to the motion cannot be presented the court may refuse the application for judgment or may
24   order a continuance to permit affidavits to be obtained or discovery to be taken. Although CR
25
     56(f) does not expressly require a motion for continuance, such a motion could be made in
26
     accordance with CR 6(b). In Cofer v. Pierce County, 8 Wn.App. 258,263-64, 505P.2d476
27
     (1973) (“A failure to accord the non-moving party a reasonable opportunity to show the
28
                                                                                        Donald G. Grant, P.S.
     Defendants’ Opposition to Motion for Partial Summary Judgment -1 2
                                                                                  Attorneys and Counselors at Law
                                                                                  Washougal Town Square, Ste 245
                                                                                          1700 Main Street
                                                                                       Washougal, W A 98671
                                                                                        TEL: (360) 694-8488
                                                                                        FAX: (360) 694-8688
                                                                                   E-MAIL: don@dongrantps.oom
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 14 of 79




 1   existence of an issue of material fact constitutes an abuse of discretion.”). CR 56(f) is to be
2    applied with a spirit of liberality. See Goggle v. Snow, 56 Wn.App. 499, 508, 784 P.2d 554
3    (1990) (“The primary consideration in the trial court's decision on the motion for a continuance
4    should have been justice.”).
5
             As set forth in the Declaration of Olivia Miller concurrently submitted, defendant
6
     Shellpoint is the current servicer for the beneficiary of Plaintiffs loan, BONY. Miller Decl. at
7
     f 1. Shellpoint maintains the account records for Plaintiffs loan, including those of the prior
 8
     lender and servicers of the loan. Id. at 1 2. While these documents are more than sufficient to
9
     establish the requisite tolling of the statute of limitations, additional discovery and investigation
10
     will likely reveal additional facts regarding the loan history that further establish periods in
11
     which the statute of limitations was tolled. Thus, to the extent the Court does not believe the
12
     evidence presented sufficiently creates a genuine issue of material fact. Defendants request a
13
     short continuance of the hearing on Plaintiffs Motion to conduct discovery and further
14
15   investigate Plaintiffs account history going back to 2007. A short continuance will not

16   prejudice Plaintiff, and will further the interests of justice.

17   III.    CONCLUSION

18           For the reasons set forth above. Plaintiff is not entitled to judgment as a matter of law,

19   and the Court should deny Plaintiffs Motion and request for attorneys’ fees.
20
                      DATED; February 22,2016.
21

22
23
24                                                      DONALD G. GRANT, WSBA#15480
                                                        Of Counsel for Defendants New Penn Financial,
25                                                      LLC, d/b/a Shellpoint Mortgage Servicing; and
                                                        The Bank of New York Mellon
26
27
28
     Defendants’ Opposition to M otion for Partial Summary Judgment -1 3               Donald G, Grant, P.S.
                                                                                 Attorneys and Counselors at Law
                                                                                 Washougal Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                      Washougal, W A 98671
                                                                                       TEL: (360) 694-8488
                                                                                       FAX: (360) 694-8688
                                                                                  E-MAIL: donOdonarantos.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 15 of 79




                                        CERTIFICATE OF SERVICE
 1
2    I certify that I served the foregoing pleading on the following on February 22,2016, as follows:

3    David A. Leen
     Leen & O’Sullivan, PLLC
4
     520 E. Denny Way
 5   Seattle, WA 98122-2138
     Of Counsel for Plaintiff
6    E-MAIL: david@,leenandosullivan.com
7
     Michael S. DeLeo
 8   Peterson Russell Kelly PLLC
     10900 NE 4* Street, Suite 1850
 9   Bellevue, WA 98004-8341
10   Of Counsel for Defendant MTC Financial, Inc., d/b/a Trustee Corps
     E-MAIL: mdeleo@,prklaw.com
11
     _x_ by directly e-mailing a true copy thereof to his or her e-mail address listed above.
12

13   _x_ by mailing a true copy of the pleading to the plaintiff at his address listed above.

14
15
16
17
                                                        DONALD G. GRANT, WSBA#15480
18                                                      Of Counsel for Defendants
19
20
21
22
23
24
25
26
27
28
     Defendants’ Opposition to Motion for Partial Siunmary Judgment -1 4              Donald G. Grant, P.S.
                                                                                Attorneys and Counselors at Law
                                                                                Washougal Town Square, Ste 245
                                                                                        1700 Main Street
                                                                                     Washougal, W A 98671
                                                                                      TEL: (360) 694-8488
                                                                                      FAX: (360) 694-8688
                                                                                 F-MAIl • fion/f5)rinnnrantns.oom
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 16 of 79




 1

2                                                                        RECEIVED
 3
                                                                            FEB 2 3 2016
4
                                                                      PETERSONRUSSELLKELLYPLLC
 5

 6
 7
                                    SUPERIOR COURT OF W ASfflNGTON
 8                                         FOR KING COUNTY

 9   KAREN SMITH, an individual,                           No. 15-2-17623-4 SEA
10
                               Plaintiff,
11                vs.                                      DEFENDANTS’ REQUEST FOR
                                                           JUDICIAL NOTICE IN SUPPORT OF
12   MTC FINANCIAL, INC., d/b/a Trustee Corps, a           OPPOSITION TO MOTION FOR
     Washington corporation; SHELLPOINT                    PARTIAL SUMMARY JUDGMENT
13
     MORTGAGE SERVICING; and THE BANK
14   OF N EW YORK MELLON FKA THE BANK
     OF N EW YORK, AS TRUSTEE FOR THE
15
     CERTIFICATE HOLDERS OF THE CWABS,
16   INC., Asset-Backed Certificates, Series 2007-
     S D l,
17
                                Defendants.
18

19
              Defendants New Penn Financial, LLC dba Shellpoint Mortgage Servicing (“Shellpoint”)
20
     and the Bank o f New York M ellon fka The Bank o f New York, as Trustee for the Certificate
21
     Holders o f the CWABS, Inc. Asset-Backed Certificates, Series 2007-SD-l (“BONY,” and
22
     collectively “Defendants”) hereby request that the Court take judicial notice o f the following in
23
     support o f its opposition to plaintiff Karen Smith’s (“Plaintiff’) Motion for Partial Summary
24
     Judgment:
25
            Exhibit 1: Plaintiffs voluntary chapter 13 petition filed June 5,2008 in the Western
26
            District of Washington, Case Number 08-13473-PHB (“P laintiffs Bankruptcy Case”).
27

28
                                                                                     Donald G. Grant, P.S.
                                                                               Attorneys and Counselors at Law
     Defendants’ Request for Judicial Notice - 1
                                                                               Washougal Town Square, Ste 245
                                                                                       1700 Main Street
                                                                                    Washougal, W A 98671
                                                                                     TEL: (360) 694.8488
                                                                                     FAX: (360) 694-8688
                                                                                E-MAIL: don@donarantDs.com
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 17 of 79




 1           E xhibit 2: Order Granting Relief From Stay entered on April 29,2009 in Plaintiffs
2            Bankruptcy Case.
3    The Court should take judicial notice o f Exhibits 1 and 2 pursuant to Washington Rule o f
4    Evidence 201. Specifically, the filings in Plaintiffs bankruptcy proceeding are not subject to
5
     reasonable dispute, are generally known within the territorial jurisdiction o f this court, and
6
     capable o f accurate and ready determination by reviewing sources whose accuracy cannot be
7
     reasonably questioned. See ER 201(b). Moreover, judicial notice o f Exhibits 1 and 2 is
 8
     mandatory where, as here, it is “requested by a party and supplied with the necessary
9
     information.” See ER 201(d); see also McGhan v. Rutz (In Re McGhan), 288 F.3d 1172,1180
10
     (9th Cir. 2002) (“It plainly was in the power o f the state court to take judicial notice o f
11
     McGhan's [bankruptcy] proceedings.”). Accordingly, the Court should take judicial notice of
12
     Exhibits 1 and 2, attached hereto. ,
13

14           DATED: February 22, ?01|^.

15

16

17
                                                     O f Counsel for Defendants New Penn Financial,
18                                                   LLC, d/b/a Shellpoint Mortgage Servicing; and
19                                                   The Bank o f New York Mellon

20
21
22
23

24

25

26

27

28
                                                                                         Donald G. Grant, P.S.
                                                                                   Attorneys and Counselors at Law
     Defendants’ Request for Judicial Notice - 2                                   Washougal Town Square, Ste 245
                                                                                           1700 Main Street
                                                                                        Washougal, W A 98671
                                                                                         TEL: (360) 694-8488
                                                                                         FAX: (360) 694-8688
                                                                                    E-MAIL: donOdonorantns rnm
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 18 of 79




                                         CERTIFICATE OF SERVICE
 1

2    I certify that I served the foregoing pleading on the following on February 22,2016, as follows:

3    David A. Leen
     Leen & O’Sullivan, PLLC
4
     520 E. Denny Way
5    Seattle, WA 98122-2138
     O f Counsel for Plaintiff
6    E-MAIL: david@leenandosullivan.com
7
     Michael S. DeLeo
 8   Peterson Russell Kelly PLLC
     10900 NE 4* Street, Suite 1850
 9   Bellevue, WA 98004-8341
10   O f Counsel for Defendant MTC Financial, Inc., d/b/a Trustee Corps
     E-MAIL: mdeleo@prklaw.com
11
     _x_ by directly e-mailing a true copy thereof to his or her e-mail address listed above.
12
13   _x_ by mailing a true copy o f the pleading to the plaintiff at his address listed above.

14

15

16

17
                                                    DONALD G. GRANT, WSBA#15480
18
                                                    O f Counsel for Defendants
19

20
21
22
23

24

25

26

27

28
                                                                                       Donald G. Grant, P.S.
                                                                                 Attorneys and Counselors at Law
     Defendants’ Request for Judicial Notice - 3                                 Washougal Town Square, Ste 245
                                                                                         1700 Main Street
                                                                                      Washougal, W A 98671
                                                                                       TEL: (360) 694-8488
                                                                                       FAX: (360) 694-8688
                                                                                  E-MAIL: don@donarantDs.cam
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 19 of 79




                        EXHIBIT 1
                           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 20 of 79



Official Form 1 (10/06)

                                           United States Bankruptcy Court
                                         WESTERN DISTRICT OF WASHINGTON
Name o f Debtor (if individual, enter Last, First, Middle):
                                                                                                                             I                         V o lu n ta ry Petttion

                                                                                                           Name of Joint Debtor (Spouse) (Last, First, Middle):
Smith, Karen, D.
All Other Names used by the Debtor in the last 8 years                                                     All Other Names used by the Joint Debtor in the last 8 years
(include married, maiden, and trade names):                                                                (include married, maiden, and trade names):
dba K Delores & Associates
Last four digits of Soc. Sec./Complete BIN or other Tax I.D. No. (if more than                             Last four digits of Soc. Sec./Complete BIN or other Tax I.D. No. (if more than
one, state all);         6471                                                                              one, state all);
Street Address of Debtor (No. and Street, City, and State):                                                Street Address of Joint Debtor (No. and Street, City, and State):
819 21st Ave
Seattie, W A                                                   ______
                                               ZIP CODE: 98122                                                                                         ZIP CODE;
County of Residence or of the Principal Place of Business: King                                            County of Residence or o f the Principal Place of Business:

Mailing Address of Debtor (if different from street address):                                              Mailing Address of Joint Debtor (if different firom street address):
PO Box 22417
Seattle, W A
                                                                ZIP CODE:       98122                                                                    ZIP CODE;
Location of Principal Assets of Business Debtor (if different from street address above):
                                                                                                                                                         ZIP CODE:
                     Type of Debtor                                                     Nature of Business                              Chapter of Bankruptcy Code Under Which
         (Form o f Organization) (Check one box.)                                        (Check one box.)                                 the Petition is piled (Check one box.)
         Individual (includes Joint Debtors)                                □     Health Care Business                       □       Chapter 7                  □    Chapter 15 Petition for
         See Exhibit D on page 2 o f this form .                                                                                                                     Recognition of Foreign
                                                                            □     Single Asset Real Estate as defined in     □       Chapter 9
         Coiporation (includes LLC and LLP)                                       llU .S .C .f 101(51B)                                                              Main Proceeding
                                                                                                                             □       Chapter 11
         Partnership                                                        □     Railroad                                                                      D    Chapter 15 Petition for
                                                                            □     Stockbroker                                □       Chapter 12                      Recognition of Foreign
         Other (If debtor is not one of the above
         entities,check this box and state type of entity                   □     Commodity Broker                           ■       Chapter 13                      Nonmain Proceeding
         below.)                                                            O     Clearing Bank
                                                                            □     Other
                                                                                                                                               Nature of Debts
                                                                                                                                              (Check one box.)
                                                                            Tax-Exempt Entity                             Debts are primarily         □         are primarily business
                                                                         (Check box, if applicable.)                      consumer debts,                 debts
                                                                □                                                         defined in 11U.S.C.§
                                                                      Debtor is a tax-exempt organization                 101 (8) as “incurred by
                                                                      under Title 26 of the United States                 an individual primarily
                                                                      Code (the Internal Revenue Code).                   for a personal, family,
                                                                                                                          or household purpose
                                   Piling Fee (Check one box.)                                                                      Chapter 11 Debtors
                                                                                                      Check One Box:
         Full Filing Fee Attached                                                                     Debtor is a small business debtor as defined in 11 U.S.C. § 101(51D).
         Full Fee to be paid in installments (applicable to individuals only). Must attached          Debtor is not a small business debtor as defined in 11 U.S.C. §101 (51D).
         signed application for the court’s consideration certifying that the debtor is uable to       Check if:
         pay fee except in installments. Rule 1006(b). See Official Form 3A.                          Debtor’s aggregated noncontingent liquidated debts (excluding debts owed to
                                                                                                       insiders or affiliates) are less than $2 million.
         Filing Fee waiver requested (applicable to chapter 7 individuals only). Must
         attached signed application for the court’s consideration. See Official Form 3B.              Check all applicable boxes:
                                                                                                 □ A plan is being filed with this petition
                                                                                                      Acceptances o f the plan were solicited prepetition from one or more classes of
                                                                                                       creditors, in accordMce with 11 U.S.C. §1126 (b)

Statistical/Administrative Information                                                                                                                           THIS SPACE IS FOR COURT USE ONLY

 □    Debtor estimates that funds will be available for distribution to unsecured creditors.
 ■    Debtor estimates that, after any exempt property is excluded and administrative
      expenses paid, there will be no funds available for distribution to unsecured creditors.
Estimated Number of Creditors
    1-           50-           100-         200-         1,000-         5,001-      10,001-                      25,001-      50,001-         Over
    49           99            199          999          5,000          10,000      25,000                       50,000       100,000        100,000
     ■                    □                  □             □            □                □            □            D             □                □

Estimated Assets
 n      $0to                                       $10,000 to                   $100,000 to               $1 million to           More than
             $ 10,000                              $ 100,000                    $1 million                $100 million            $100 million
Estimated Liabilities
 n      $0to                                       $50,000 to                   $100,000 to               $1 million to           More than
 ^      $50,000
                                        □          $ 100,000                    $1 million                $100 million            $100 million


                              r.a«;p nS-1                               D nr 1           Pilpri nfi/rm /nR           F n t nR/flR/nR 1                           P n 1 nf R
                        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 21 of 79


Official Form 1 (10/0                                                                                                                                             Form B1, Page 2
Voluntary Petition                                                                               Name o f Debtor(s):
(This page must be completed andfiled in every case.)
                                         All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
                                                                                                  Case Number;                                     Date Filed:
rnCTe^Filed'                      D istrict of Washington                                                          05-30622                                       12/14/2005
Location                                                                                          Case Number.                                     Date Filed:
Where Filed:
                         Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet.)
Name of Debtor:                                                                                   Case Number:                                     Date Filed;

District;                                                                                         Relationship:                                     Judge;

                                             Exhibit A                                                                                Exhibit B
(To be completed if debtor is required to file periodic reports (e.g., forms lOK and                                 (To be completed if debtor is an individual
lOQ) with the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                     whose debts are primarily consumer debts.)
of die Securities Exchange Act of 1934 and is requesting relief under chapter 11.)                I, the attorney for the petitioner named in the foregoing petition, declare that 1
                                                                                                  have informed the petitioner that [he or she] may proceed under chapter 7,11,
                                                                                                  12, or 13 of title 11, United States Code, and have explained the relief available
                                                                                                  under each such chapter. I further certify that I have delivered to the debtor the
                                                                                                  notice required by 11 U.S.C. § 342(b).

   □            Exhibit A is attached and made a part of this petition.                                  /s / Lance L. Lee                              6/5/2008
                                                                                                         Signature of Attorney for Debtor(s)            (Date)
                                                                                        Exhibit C
Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?

   □            Yes, and Exhibit C is attached and made a part of this petition.

   ■            No

                                                                                        Exhibit D

(To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)

   ■            Exhibit D completed and signed by the debtor is attaehed and made a part of this petition.

If this is a joint petition:

                Exhibit D also completed and signed by the joint debtor is attached and made a part of this petition.

                                                                      Information Regarding the Debtor - Venue
                                                                             (Check any applicable box.)


                          Debtor has been domieiled or has had a residenee, principal place of business, or principal assets in this District for 180 days immediately
                          preceding the date of this petition or for a longer part of such 180 days than in any other District


            □             There is a bankraptcy case concerning debtor’s affiliate, general partner, or partnership pending in this District

                          Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or
            □             has no principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in
                          this District, or the interests of the parties will be served in regard to the relief sought in this District.


                                                      Statement by a Debtor Who Resides as a Tenant of Residential Property
                                                                           (Check all applicable boxes.)
            □             Landlord has a judgment against the debtor for possession of debtor’s residence (If box checked, complete the following.)



                                                                                                    (Name of landlord that obtained judgment)



                                                                                                    (Address of landlord)

                          Debtor claims that under applicable nonbankraptcy law, there are circumstances under which the debtor would be permitted to cure the entire
            □             monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and

                          Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day period after the filing o f the
            □
                          petition



                        r.a«?p HR-I                             nnr 1          Filprl nfi/OR/nR             F n t nR/flF/nP) 1 R AP-nR                  P n 9 nf R
                     Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 22 of 79



Official Form 1 (10/06)                                                                                                                                                Form B l, Page 3
Voluntaiy Petition                                                                            NameofDebtorfs);        Karen D. Smith
(This page must be completed and file d in every case.)
                                                                                      Signatures
                      Signature(s) of Debtor(s) (Inditddual/Joint)                                                     Signature of a Foreign Representative
I declare under penalty of perjury that the information provided in this petition is true  I declare under penalty of perjury that the information provided in this petition is true and
and correct.                                                                               correct, that I am the foreign representative of a debtor in a foreign proceeding, and that
[If petitioner is an individual whose debts are primarily consumer debts and has chosen 1am authorized to file this petition.
to fileunderohapter 7] I am aware that I may proceed under chapter 7,11,12 or 13 of (Check only one box.)
title 11, United States Code, understand the relief available under each such chapter,
and choose to proceed under chapter 7.
                                                                                                     I request relief in accordance with chapter 1S of title 11, United States Code.
[If no attorney represents me and no bankruptcy petition preparer signs the petition] I              Certified copies o f the documents required by 11 U.S.C. § 1515 are attached.
have obtained and read the notice required by 11 U.S.C, § 342(b).
I request relief in accordance with the chapter of title 11, United States Code, specified           Pursuant to 11 U.S.C. § 1511,1 request relief in accordance with the chapter of
in this petition.                                                                                    title 11 specified in this petition. A certified copy of the order granting
                                                                                                     recognition o f the foreign main proceeding is attached.

  X    Isl Karen P. Smith__________________________________
       Signature o f Debtor                                                                            (Signature o f Foreign Representative)


       Signature o f Joint Debtor
                                                                                                       (Printed Name o f Foreign Representative)

       Telephone Number (if not represented by attorney)
                                                                                                       Date
       June 5,2008______________________                     ____
       Date
                                  Signature of Attorney                                                       Signature of Non-Attorney Bankruptcy Petition Preparer

                                                                                              I declare under penalty of perjury that; (1) 1 am a bankruptcy petition preparer as
  ^    Isl Lance L. Lee                                                                       defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and have
       Signature of Attorney for Debtoifs)                                                    provided the debtor with a copy of this document and the notices and information
                                                                                              required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if rules or guidelines
       Lance L. Lee                                                                           have been promulgated pursuant to 11 U.S.C. § 110(h) setting a maximum fee for
       Printed Name of Attorney for Debtoifs)                                                 services chargeable by bankruptcy petition preparers, 1 have given the debtor notice of
                                                                                              the maximiun amormt before preparing any document for filing for a debtor or
       Law O ffices of Lance L. Lee                                                           accepting any fee from the debtor, as required in that section. Official Form 19B is
       Firm Name                                                                              attached.

       1001 Fourth Ave Ste 3200, Seattle, WA 98154-1003
                                                                                                      Printed Name and title, if any, of Bankruptcy Petition Preparer
       Address

       (206) 332-9841
       Telephone Number                                                                               Social Security number (If the bankruptcy petition preparer is not an
                                                                                                      individual, state the Social Security number o f the officer, principal,
       June 5 ,2008                                                                                   responsible person or partner o f the bankruptcy petition preparer.)
       Date                                                                                           (Required by 11 U.S.C. § 110.)
                    Signature of Debtor (Corporation/Partnership)
I declare under penalty of peijury that the information provided in this petition is true
and correct, and that 1 have bran authorized to file this petition on behalf of the debtor.           Address
The debtor requests the relief in accordance with the chapter of title 11, United States
Code, specified in this petition.


                                                                                                      Date
       Signature o f Authorized Individual
                                                                                              Signature of bankruptcy petition preparer or officer, principal, responsible person, or partner
                                                                                              whose Social Security number is provided above.
                                                                                              Names and Social Security numbers of all other individuals who prepared or assisted in
       Printed Name o f Authorized Individual
                                                                                              preparing this document unless the bankruptcy petition preparer is not an individual.
                                                                                              If more than one person prepared this document, attach additional sheets conforming to the
                                                                                              appropriate official form for each person.
       Title o f Authorized Indivdual
                                                                                              A bankruptcy petition preparer’s failure to comply with the provisions o f the title I I and the
                                                                                              Federal Rules o fBanlcruptcy Procedure may result infines or imprisonment or both. 11
                                                                                              U.S.C. § 110:18 U.S.C. §156
       Date




                              nR-1.‘^4l7.'^-PHR              O nr 1        R I p H Ofi/nR/nR             F n t OR/nR/nR 1 R A9-riR                     P n R nf R
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 23 of 79




Official Form 1, Exhibit D ( 10/ 06)

                                       UNITED STATES BANKRUPTCY COURT
                                           Western District of Washington


             In re      K aren D. Sm ith                               Case No.
                                         Debtor(s)                                    (if known)



      EXHIBIT D - INDIVIDUAL DEBTOR’S STATEMENT OF COMPLIANCE WITH
                      CREDIT COUNSELING REQUIREMENT
        Warning: You must be able to check truthfully one of the five statements regarding
credit counseling listed below. If you cannot do so, you are not eligible to file a bankruptcy
case, and the court can dismiss any case you do file. If that happens, you will lose whatever
filing fee you paid, and your creditors will be able to resume collection activities against
you. If your case is dismissed and you file another bankruptcy case later, you may be
required to pay a second filing fee and you may have to take extra steps to stop creditors’
collection activities.

      JSveiy individual debtor must file this Exhibit D. I f a joint petition is filed, each spouse
must complete andfile a separate Exhibit D. Check one o f the five statements below and attach
any documents as directed.

■       1.     Within the 180 days before the filing of my bankruptcy case, I received a briefing
               from a credit counseling agency approved by the United States trustee or bankruptcy
               administrator that outlined the opportunities for available credit counseling and assisted
               me in performing a related budget analysis, and I have a certificate fi"om the agency
               describing the services provided to me. Attach a copy o f the certificate and a copy o f
               any debt repayment plan developed through the agency.

□       2.    Within the 180 days before the filing of my bankruptcy case, I received a briefing
               firom a credit counseling agency approved by the United States trustee or bankruptcy
               administrator that outlined the opportunities for available credit cormseling and assisted
               me in performing a related budget analysis, but I do not have a certificate firom the
               agency describing the services provided to me. You must file a copy o f a certificate
              from the agency describing the services provided to you and a copy o f any debt
               repayment plan developed through the agency no later than 15 days after your
               bankruptcy case isfiled.




     rrscip nR-ir^^y.-^-PHR              nnr 1   FiiPd nfi/nR/nR   Fnt nfi/nR /ns m          Pn / i n f s
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 24 of 79




Official Form 1, Exh. D (10/06) - Cont.



□     3.        I certify that I requested credit counseling services from an approved agency but was
                unable to obtain the services during the five days from the time I made my request, and
                the following exigent circumstances merit a temporary waiver of the credit counseling
                requirement following exigent circumstances merit a temporary waiver of the credit
                 coimseling requirement so I can file my bankruptcy case now. [Must be accompanied
                 by a motion fo r determination by the court.] [Summarize Exigent Circumstances here.]


         If the court is satisfied with the reasons stated in your motion, it will send you an order
approving your request. You must still obtain the credit counseling briefing within the first 30 days
after you file your bankruptcy case and promptly file a certificate from the agency that provided the
briefing, together with a copy of any debt management plan developed through the agency. Any
extension of the 30-day deadline can be granted only for cause and is limited to a maximum of 15
days. A motion for extension must be filed within the 30-day period. Failure to fulfifi these
requirements may result in dismissal of your case. If the court is not satisfied with your reasons for
filing your bankruptcy case without first receiving a credit counseling briefing, your case may be
dismissed.

□      4.       I am not required to receive a credit counseling briefing because of: [Check the
                applicable statement.] [Must be accompanied by a motion fo r determination by the
                court.]
                □    Incapacity. (Defined in 11 U.S.C. § 109(h)(4) as impaired by reason of mental
                     illness or mental deficiency so as to be incapable of realizing and making rational
                     decisions with respect to financial responsibilities.);
                □    Disability. (Defined in 11 U.S.C. § 109(h)(4) as physically impaired to the extent of
                     being unable, after reasonable effort, to participate in a credit counseling briefing in
                     person, by telephone, or through the Internet.);
                □    Active military duty in a military combat zone.


□      5.       The United States trustee or bankruptcy administrator has determined that the credit
                counseling requirement of 11 U .S.C.' 109(h) does not apply in this district.

       I certify under penalty of perjury that the information provided above is true and
correct.


Signature of Debtor:             1st Karen D. Smith

Date:       June 5, 2008




     r .a c p                             D nr 1   Filpri Ofi/nR/nR   F n t nfi/OR/nR 1 R-49 nR   P n R of R
   Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 25 of 79




                           UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHmCTON



IN RE;


Karen D. Smith                                              CASE NO.:




                           VERIFICATION OF CREDITOR MATRIX

         The above named Debtor(s) hereby verifies that the attached list of creditors is

true and correct to the best of my (our) knowledge.



D ate:   June 5 ,2 0 0 8                               Is / Lance L. Lee
                                                       Attorney for Debtor(s)
                                                                              -OR-


                                                       Is l Karen D. Sm ith
                                                       Debtor


                                                       Joint Debtor




   r:a<;p nR-1 RA7R-PHR        nnr 1   Pilpri nfi/nR /nft    F n t nfi/OR/nfi 1 R-40-nR   P n fi nf R
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 26 of 79




Bank of America
PO Box 2463
Spokane, WA 99210-2463

 Capital One Bank
 PO Box 30285
 Salt Lake City, UT            84130-0285

 Capital One Bank
 PO Box 85502
 Richmond, VA 23285-5502

 Capital One Bank
 PO Box 85617
 Richmond, VA 23285-5617

 Countrywide Home Loans
 400 Countrywide Wy
 Simi Valley, CA 93065

Dell Financial Services
PO Box 80409
Austin, TX 78708-0409

 Internal Revenue Service
 Centralized Insolvency Operations
 PO Box 21126
 Philadelphia, PA 19114-0326

 Mortgage Solutions Management Inc
 8598 Utica Ave #100
 Rancho Cucamonga, CA 91730

 Value City
 PO Box 15521
 Wilmington, DE            19850-5521

 Virginia Burdette
 600 Stewart St Ste 620
 Seattle, WA 98101-1261

 Watermark Credit Union
 800 Stewart St
 Seattle, WA 98101-1362

 Watermark Credit Union
 PO Box 24927
 Seattle, WA 98124-0927




r .a c p OR-I r^47:^-PHR   nnr 1   Pilpri nfi/n5/nR   F n t n fi/n s/n fi 1 5   P n 7 nf fi
                 Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 27 of 79




                                                UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF WASHINGTON

In re:          Karen D. Smith                                                                          Case No.
                            Name of Debtor(s)
                                                                                                                                                (If Known)


1.         Pursuant to 11 U.S.C. ' 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named
           debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or
           agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or
           in connection with the bankruptcy case is as follow:
     For legal services, I have agreed to accept..............................................................................................                        $    1.800.00

     Prior to the filing of this statement I have received...................................................................................                         $    1.000.00

     Balance Due...................................................................................................................................................   $_____ 800.00

2.         The source of the compensation paid to me was:

           ■            Debtor                    □ Other (specify)


3.         The source of compensation to be paid to me is:

           ■            Debtor                    □ Other (specify)

4.                      ■      I have not agreed to share the above-disclosed compensation with any other person unless they
                        are members and associates of my law firm.

           □            1 have agreed to share the above-disclosed compensation with a person or persons who are not
                        members or associates of my law firm. A copy of the agreement, together with a list of the names of the
                        people sharing in the compensation, is attached.

5.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
           including:

           a.           Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
                        file a petition in bankruptcy;

           b.            Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

           c.            Representation of the debtor at the meeting of creditors and confirmation hearing.


6.         By agreement with the debtor(s), the above-disclosed fee does not include the following services: Adversary
           proceedings, contested hearing, continued Meetings of Creditors

                                                                                 CERTIFICATION
              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
           representation of the debtor(s) in this bankruptcy proceeding.

              June 5 .2 0 0 8                                                                           /s / Lance L. Lee
           Date                                                                                                                    Signature of Attorney

                                                                                                         Law Offices of Lance L. Lee_________
                                                                                                                 Name o f Law Firm




                r a c p n R - l .q4 7 q .P H R                nnr 1           FilPfl nfi/nR/nR                 F n t nfi/nR/nR 1 R-49 nR                         PnRnfR
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 28 of 79




                        EXHIBIT 2
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 29 of 79



     Entered on Docket Apr. 29, 2009




1       R O U T H CRABTREE OLSEN, P . S .                                 Honorable Judge Philip H. Brandt
        3535 FACTORU BLVD. SE, SUITE 200                                  Chapter 13
2                                                                         Hearing Location; Seattle
        BELLEVUE, WA 98006
        T e l e p h o n e (425) 458-2121                                  Hearing Date: April 30, 2009
3                                                                         Hearing Time: 9:00 am
        F a c sim ile     (425) 458-2131                                  Response Date: April 23, 2009
4

5                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF WASHINGTON
6
       In re;                                                            No.: 08-13473-PHB
7

8      Karen D Smith                                                     ORDER GRANTING RELIEF FROM STAY
                                                                         To Coimtrywide Home Loans Servicing, LP, as
9                                                              Debtor.   servicer for the Bank of New York Mellon as
                                                                         Trustee for the Certificateholders of CWABS
10
                                                                         Asset-backed Notes Trust 2007-SDl
11
                 This matter came before the Court upon Countrywide Home Loans Servicing, LP, as servicer
12
       for the Bank of New York Mellon as Trustee for the Certificateholders of CWABS Asset-backed
13

       Notes Trust 2007-SDl’s motion for relief from stay. It appears for the reasons stated in the motion
14

15     that the stay should be lifted as to enforcement of the deed of trust that is the subject of Countrywide

16     Home Loans Servicing, LP, as servicer for the Bank of New York Mellon as Trustee for the
17
       Certificateholders of CWABS Asset-backed Notes Tmst 2007-SDl’s motion and fiirther as to the
18
       property located at 819 21st Avenue, Seattle, Washington 98122 (“Property”) and legally described
19
       as set forth in the Deed of Trust attached as an exhibit to the motion. NOW, THEREFORE, IT IS
20

21     HEREBY:

22
                 ORDERED that, pursuant to 11 U.S.C. § 362(d), the automatic stay is terminated as to
23

24
       Countrywide Home Loans Servicing, LP, as servicer for the Bank of New York Mellon as Trustee for

25     the Certificateholders of CWABS Asset-backed Notes Trust 2007-SDl, its successors and assigns, so

26

       O rd er G ranting R e lie f F ro m S tay                                   ROU TH CRABTREE OLSEN, P .S .
       P age -1                                                                      3535 FACTORIA BLVD SE, SUITE 200
                                                                                             BELLEVUE, WA 98006
                                                                           T eleph on e (425) 458-2121 ♦ F acsimile (425) 458-2131

         rflQ P nR -i:?A 75t.PH R                 n n r9 fl   R lpri nA/9Q/nQ   F n t nA/9Q/nq 1          1      Pn1nf2
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 30 of 79




     that it may pursue its state remedies to enforce its security interest in the Property and/or as to
1


2    enforcement of the deed of trust that is tire subject of Countrywide Home Loans Servicing, LP, as

3    servicer for the Bank of New York Mellon as Trustee for the Certificateholders of CWABS Asset-
4
     backed Notes Trust 2007-SDl’s motion. Creditor, its successors and assigns, may, at its option,
5
     offer, provide and enter into any potential forbearance agreement, loan modification, refinance
6
     agreement or other loan workout/loss mitigation agreement and may contact the Debtor via telephone
7

     or written correspondence to offer such an agreement, which shall be non-recourse unless included in
 8

 9   a reaffirmation agreement.

10            IT IS FURTHER ORDERED that the order shall be effective immediately notwithstanding
11
     the provisions of F.R.B.P 4001(a)(3) and that the order shall be effective as to any chapter under
12
     which the present case may be converted absent further order of this court.
13

14

15

16
                                                                    Philip H. Brandt
     Presented by:                                                  United States Bankruptcy Judge
17                                                                  (Oaited as of ‘Entered on O od»f date above)
     ROUTH CRABTREE OLSEN, P.S.
18
     /s/ Mark Moburg________________
19   Mark Moburg, WSBA# 19463
     Attorneys for Creditor
20

21

22

23

24

25

26

     O rd er G ranting R e lie f F rom Stay                                    R O U T H CRABTREE O L S E N , P . S .
     P age - 2                                                                     3535 FACTORIA BLVD SE, SUITE 200
                                                                                           BELLEVUE, WA 98006
                                                                        T eleph o n e (425) 458-2121 ♦ Facsimile (425) 458-2131

                n fi-i:?4 7 :^-P H R          nnrS > fi   Pilpri n4/9Q/nQ     F n t n4/9Q/nQ 11 ■4-^ n n           Pn9nf9
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 31 of 79




1
                                                                  r r 's   t s i m
2

3
                                                           PETERSON RUSSELL KELLY PLLC
4
5

6
7
                         SUPERIOR COURT OF WASHINGTON
8
                                FOR KING COUNTY
9
     KAREN SMITH, an individual,                     No. 15-2-17632-4
10
                         Plaintiff,
11             vs.                                   DECLARATION OF OLIVIA M ILLER
12
     MTC FINANCIAL, INC., d/b/a Trustee Corps, a
13   Washington corporation; SHELLPOINT
     MORTGAGE SERVICING; and THE BANK
14   OF NEW YORK MELLON FKA THE BANK
15   OF NEW YORK, AS TRUEE FOR THE
     CERTIFICATE HOLDERS OF THE CWABS,
16   INC., Asset-Backed Certificates, Series 2007-
     SD l,
17

18                       Defendants.

19
20
21
22

23
24
25
26
27

28
      DECLARATION OF OLIVIA MILLER                                                DonaW G. G rant P.S.
                                                                            Attorneys and C our^lors at Law
                                                                            Washougal Town Square. Ste 245
                                                                                    1700 Main Street
                                                                                 Washougal, WA 98671
                                                                                  TEL; (360) 694S488
                                                                                  FAX: (360) 694.8688
                                                                             EWIAIL: don@dongranlps.corn
       Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 32 of 79




 1                               DECLAKATION OF OLIVIA M ILLER
2           I, Olivia Miller, declare;
3
             1.     I am an authorized representative for New Penn Financial dba Shellpoint
4

5    Mortgage Servicing (“Shellpoint”). Shellpoint is the authorized servicer o f Plaintiff Karen

6    Smith’s (“Plaintiff”) loan at issue in Oiis action on behalf o f the beneficiary, the Bank o f New

 7
     York Mellon flea the Bank o f New York as hustee for the Benefit of the Gertifieateholders o f the

 8   eW ABS, hac, Asset-Backed Certificates, Series 2007-SD1 (“BONY”), I am over the age o f 18

 9   and am competent to testify to the facts declared below, and could testify truthfully to them if

10   required.
11
             2.      In preparing this Declaration, I have relied on my personal knowledge of, and
12
     experience in, the business operations o f Shellpoint as well as a review o f the account records
13
     maintained by Shellpoint, which includes the accounts that Shellpoint manages on behalf o f
14
15   BONY. As part o f my job duties, I have the ability to access and review account records for

16   individual borrowers. These account records are made by persoaas with knowledge of the matters

17   they record, or from information supplied by persons with such knowledge, and are made at or

18   near the time o f the event recorded. It is Shellpoint’s practice to maintain such files and

19   documents in the regular course o f its busings.

20
             3.      Attached hereto as E xhibit A is true and correct copy o f correspondence from
21
     P laintiff s lo w file relating to her attempts to modify her loan.
22

23           4.      As shown in the attached exhibits. Plaintiff was engaged in a numerous loan
24
     modification reviews. Shellpoint did not proceed with any foreclosure sale o f Plaintiffs
25
     property while she was being review ^ for a loan modification.
26
27
28
       BECLARATION OF OLIVIA MILLER                                                      Donald G. Grant, P.S.
                                                                                   Attorneys and Counselors at Law
                                                                                   Washo(.8al Town Sciuare, Ste 245
                                                                                           1700 Main Street
                                                                                        Washougai. WA 98S71
                                                                                         TEL; (360) 694-8488
                                                                                         FAX: (360) 694-8688
                                                                                    E-MAIL: cion@dongrantps.com
       Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 33 of 79




 1          I declare under penalty o f pegury under the laws of the state o f Washington and the
2    United States that the foregoing is true and correct Executed on Febmaxy 19,2016, in
3
     Greenville, South Carolina
4
 5

6
                                          Olivia Miller
 1

 8
 9
10

n

12

13
14
15
16
17
18

19
20

21
22

23

24
25

26
27
28
      DECLARATION OF OLIVIA MILLER                                                     Donald G. Grant. P.S.
                                                                                Attorneys and Counselors at Law
                                                                                W a s tto t^ l Town Square, Ste 245
                                                                                           1700 Main Street
                                                                                      W astou^LW A 98671
                                                                                        TE L {360) 684.8488
                                                                                        FAX; (360) 6948688
                                                                                 E-MAIL; tiongdongrantps.cora
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 34 of 79




                       EXHIBIT A
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 35 of 79


06/11/2009   12:56             206-329-9923                          K DELOf^S & ASSOC                               PAGE   13/26




         A pril 2 9 ,2 0 0 9




         C ountyw ide H om e Loans/Bank o f A m erica
         A ttn : Hom e R etention D ep artm en t
                 M aking H om e A ffo rd ab le Plan
         P.O. Box 5170
         Sim i V alley, CA 9 3 0 6 2 -5 1 7 0
         Fax; 8 0 0 658 0 3 9 5


         RE: Loan M o d ificatio n R equest fo r Loan # 1 6 4 2 2 9 3 6 4
             P ro perty Address 8 1 9 2 ls t A venue, S eattle, W A 981 2 2



         H ello H om e R etention D epartm en t,


         I am w ritin g to o ffe r insight in to m y cu rre n t financial situatio n as It relates to m y req u est
         fo r Loan M o d ificatio n w ith Forgiveness o f th e arrears. Since m y past p rio r attem p ts to
         w o rk o u t a solution w ith you to retain m y hom e (Letters are a ttach ed ) a lo t has changed.
         As w e are all a w are th e im pact o f th e cu rren t econom ic conditions in th e W o rld ,
         C ountry and now h ere in W ashington S ta te have actu ally given m e hope th a t th e tim e
         has com e to receive th e help I so desperately needed through th e governm ents M aking
         H om e A ffo rd ab le Program .


         I have w orked as a R esidential Real E state A ppraiser going on 19 years and have ow ned
         m y hom e going on 25 years. As m en tion ed in m y firs t and second w ritte n request fo r
         assistance, m y h om e is very im p o rta n t to m e and I have invested a lo t o f tim e , energy
         and m oney into m aintain in g ft. M y understanding is tiia t th is tim e th e re is tru ly hope
         n ow to fin d a w o rkab le solution availab le to give m e tim e to g e t back on track w ith a
         viab le o ptio n th a t w ill en able m e to m e e t m y m o n th ly m ortgage obligations. I w a n t you
         to kn ow th a t 1 have been doing everyth in g w ith in m y p o w er to hold on to m y hom e and
         I am so very excited th a t m y struggle is n earin g th e end and virhat 1fe e l was a grave
         injustice can now b e m ade rig h t


         I c u rren tly have an alm ost 12% In te re s t O nly A djustable Loan. Y eah, It is hard to say!
         The m ost disturbing th in g ab o u t it is h o w I ended up w ith it. K now th a t i am n o t m aking
         any excuses and         1take   fu ll responsibility fo r m y actions o r lack th e re o fi But th e Loan
         M o d ificatio n C ounselor 1spoke w ith in m y com m unity to ld m e th a t I should te ll you th e
         sto ry. T hey also in fo rm ed m e th a t you had th e a b ility to forgive th e arrears ow ed on m y
         lo an , as w e ll th a t you also have th e a b ility to give m e a fixed ra te lo an a t a ra te as iow as
         2% fo r up to 5 years.




                                                               Exhibit A-1
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 36 of 79


06/11/2009   12:56         206-329-9923                           K DELORES & ASSOC                                  PAGE   14/26




        I s ta rte d looking fo r a new loan in July o f 2 006 as a w ay to stable m y financial fu tu re .
        Back th e n you could n o t have to ld m e even w ith som e cred it constraints due to being
        s e lf em ployed th a t I could n o t g e t a 8-9% loan by S eptem ber. Plus a t th e tim e m y hom e
        had p le n ty o f eq u ity, as 1 have alw ays m ade it a p o in t to m ake sure th a t my loan to value
        ra tio stayed b elo w 65% . Being a single, s e lf em ployed, h om eow ner I alw ays b elieved
        th a t m y hom e w ould b e th e m ain asset to w a rd m y re tire m e n t.


        The M o rtgag e Broker I choose was one o f m y clients. As an appraiser you can alw ays
        te ll a lo t a b o u t a Lender based on th e types o f hom es you appraiser and th e h om e
        ow ners you m e e t. So I was really co n fid en t th a t th is B roker was capable o f com pleting
        m y loan in a tim e ly m anner and I expected th e ra te to be higher th a n p ar. W e ll tw o
        m onths passed, still w aiting on m y loan to d o se. S om etim e in m id S eptem ber h e r
        a ttitu d e began to change, though n o t sure w h y, 1 choose to stick it o u t w ith h e r. This is
        th e m istake I ta k e fu ll responsibility fo r. i should have fo u nd som eone else w h en i knew
        som ething did n o t fe ll rig h t. I also should have know n som ething was up as she kept
        try in g to sell m e on som e investor she had w ho was very in terested in doing m y loan.


        But I tru s te d th a t she had m y best in te re s t a t h e a rt as w e had had a g reat w orking
        relatio n sh ip fo r ab o u t tw o years. Plus I had seen firs t hand h e r com m itm ent to her
        clients, in which m ost w ere o ld er, hardw orldng, w ell established business p eo p le as
        m yself. She displayed an enorm ous passion and w o rk eth ic fo r th e w o rk she d id , b ut
        m ore im p o rta n tly she alw ays exuded th e c h a rte r and in te g rity req u ired from som eone
        in h e r p osition .


        To m ake a long story short, she k e p t leading m e on saying th is w eek, n ext w e e k , Yada,
        Yada, Y ad a... N ow it is, I th in k som e tim e in m id N ovem ber and m y hom e is in
        foreclosu re. Though, she kep t assuring m e th a tti^ e loan w as going to close re a l soon.
        The end y e a r was nearing and 1 am beside m yself, th in king th e w o rst, as 1 scram ble to
        w o rk to stave o ff m y creditors. So as m y fo reclosu re d a te is n ear, o f course n o w h er
        story is th a t th e loans available to m e are lim ite d . I am sure you can im agine m y
        th o ug h ts, as I am kicking m yself fo r sticking w ith h er th is long. W e ll, 1w ill n ever fo rg e t
        th e day January 31**, 2007 w h en she called m e to in fo rm m e tiia t th e investor pulled
        o u t. She w e n t so fa r to te ll m e h ow th e y (h e r and th e in vesto r w hom I la te r learn ed was
        a guy w h o she shared o ffice space w ith ) w e re in h e r o ffice discussing which o n e o f th em
        1w o u ld sale m y hom e to o . She stated th a t he in fo rm ed h er th a t he figured th a t if he
        stalled long enough to push m y back against th e w all to w h e re I was o u t o f tim e and
        options f w ould sale him m y hom e. So, p e r th e B roker an arg u m en t ensued as to w h ere
        she w as te llin g him th a t I w ould sale to h er b e fo re I w ould him . I am sure you can
        im agine I was ju s t iividl I ! I was even an grier a t m y s e lf!!! Then to th ro w s a il on th e
        w o u n d, in th e end it was am azing h ow she was ab le to find m e a loan in less th a n a
         w eek and have it closed in no tim e . I th in k I signed th e papers around th e 12*’’ u nd er
         sheer duress and it closed around th e IS*** o r so. N o t sure because \ could n ot and
         cannot even bring m yself to look a t h o w 1was ripp ed o ff and set u p . It was p ure
         e x to rtio n !!! I do know I paid o ver $ 2 5 ,0 0 0 in fees in w hich she g ot close to $ 9 ,0 0 0 .




                                                        Exhibit A-2
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 37 of 79



06/11/2009   12:56        206-329-9923                             K DELORES & ASSOC                                PAGE   15/25




         The o th e r p a rt th a t re a lly gets m e is how o ver th e m onths she ow ed m e about $ 3 ,0 0 0 in
         Outstanding appraisal fees In which she paid m e w iih m y ow n m oney!! I i have always
        w o n d ered if th is w as even le g a l!!! B ut, 1ju s t could n o t bring m yself to deal w ith it a t th e
        tim e .


         I guess th e th in g th a t gets m e th e m ost is I w o rk in th e industry, I should have known
        m o re and been sm arter. B ut I realize th a t I am hum an, w h en it com es to m y hom e like
         m ost hom eow ners th e pressure and stress o f th e struggle o u t w eigh yo ur m ind
        fu n ctio n in g . It is like w hen you are being pressed w ith th e th o u g h t o f losing your hom e,
        it is as if th e fe a r o v e r takes you. it really m akes you w o n d er w hy p eo p le are killing
        them selves and o r destroying th e pro perty. For a person in m y business it really breaks
         m y h e a rt! As an ap praiser I go in to peoples hom es and I see how hard th e y w ork, th e
         p rid e th e y have fo r th e ir hom es, th e look in th e ir eyes, th e expressions on th e ir faces,
        th e shear fe a r!


         I, apologize if th is is n o t w h a t you w an ted to h e a r, b u t I was to ld to w rite a hardship
        le tte r, to give you a breakdow n o f m y incom e and expenses. So fo r m e this w hole
        s itu a tio n has been an d is very hard! The good p a rt and perhaps sad a t th e sam e tim e is
         m y fin an cial situation has changed from i^ e firs t tim e I sought o u t your help. I filed fo r
        C h ap ter 13 B ankruptcy, as 1 had to do w h a te v e r I could to receive th e tim e needed to
        fin d som e source o f incom e to aid in helping m e pay m y w ay. M y Lavi/yer inform ed m e
        th a t due to cu rren t econom ic situations th a t I could contact you d irectly which in past
        years was p ro h ib ited . So w h en i called and spoke w ith Ire n e tw o days ago, she also
        In fo rm ed m e th a t you req u ired a le tte r in w ritin g au th orizing consent to contact you.
        A ttach ed you w ill fin d his L e tte r o f A utho rizatio n as you req u ested .


         1 am so happy to re p o rt th a t m y incom e is c u rre n tly derived fro m tw o sources. I have
         b een em ployed by ACS C om m ercial Solutions, Inc., since 1 0 /2 7 /2 0 0 8 . A ttached you w ill
        fin d m y tw o m ost re c e n t pay stubs as requested. M y second source o f incom e comes
         fro m m y w o rk as a C ertified Residential Real Estate A ppraiser. As you are aw are o f, o ur
         w o rk had g reatly decreased w hen th e Sub p rim e m a rk et firs t crashed.


         O v e r th e past tw o years residential appraisal assignm ents have been sp otty a t best.
         Though, this y e a r due to th e cu rren t econom ic conditions along w ith th e new HVCC
         w h ich takes e ffe rt M a y l “ m y w o rk has begun to pick up considerably. 1have also
         included tny tw o m ost re c e n t bank statem ents fro m m y business account, as you
         req u ested I am aw are th a t th e re is no w ay to tru ly gauge th e p o te n tia l incom e to com e
         fro m fu ttjre appraisal business. Though it has been said th a t th e refin ance m arket is
         exp ected to be up 88% th is y e a r and I have been in terview in g and a iip iin g m yself w ith
         com panies m ore p rep ared th an m yself to receive g re a te r volum es o f assignm ents. So
         a fte r w h a t has p re tty m uch been a tw o year d rau g h t fe r appraisal assignm ents, i am
         o p tim is tic th a t m y incom e is d e fin ite ly on th e w ay up.




                                                           Exhibit A-3
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 38 of 79


06/11/2009   12:56           206-329-9923                        K DELORES & ASSOC                                   PAGE   16/26




        As fo r th e d e ta ile d breakdow n o f m y incom e and expenses you also requested, I have
         done e veryth in g I can to c u t cost, w h ile w orking on increasing m y incom e. First o f all,
        d u e to th e lack o f w ork I w as forced to give up m y car which included th e paym en t as
        w elt, no new spaper o r cable. M y cu rren t m onthly incom e and expenses are as foliow si


         Incom e (Gross); ACS - $X 680 and K D elores & Associates - $ 2 5 0 0 (A pprox Avg) = $4180
         Expenses; (R ounded T o tal) - $1400
         P h o n e s /In te m e t/D a ta - $2S 0
         Business - $ 1 5 0
        W a te r/S e w e r/G a rb a g e - $50
         E le c tric -$30
         H e a t-$ 8 0
         insurance (H o m e and A uto) - $ 1 8 0
         M e d ic a l/D e n ta l - $30
        F o o d /C lo th es/R ecreatio n - $ 3 5 0
         H om e M ain ten an ce/R ep airs - $70
        T ran spo rtatio n - $200


         I have alw ays been th e ty p e o f person to pay m y obligations and approach a challenge
         head o n . I n eed you to know th a t I am n o t one to sit around and th a t I am tru ly excited
         ab o u t th e n ew o p p o rtu n ity fo r change in m y life . I believe th a t I am th e p refect person
        th a t th is program was designed fo r. Folks in m y industry have been in recession tryin g
        to stay a flo a t long befo re a recession was declared publicly. W e w e re th e very firs t ones
         im pacted by th e dow nturn o f th e econom y, w ell b efo re it was know n th a t o u r econom y
        w as in tro u b le , i w ould like to th in k w e w ill be tiie firs t ones to reap th e benefits o f its
         recovery, it has been an in ten se, g ru e lin g stressful tw o years, though I honestly fe e l In
         m y h e a rt, to th e depths o f m y soul, th a t [ am th e poster child te r th e President's Plan!


         I know th a t you are all very busy, so l w a n t to th a n k you in advance fo r yo u r tim e taken
         to read m y s to ry , fo r your understanding, support, em pathy and consideration, if you
         have any fu n tie r questions o r need any ad dition al in fo rm atio n , please do n o t h esitate to
         co ntact m e a t 2 0 6 329 9 3 0 3 .




         S e a ttle , W A 9 8 1 2 2
         206 3 2 9 9 3 0 3
         206 3 2 9 9 9 2 3 Fax
         kdelores@ m sn.com




                                                              Exhibit A-4
     Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 39 of 79


09/29/2010   23:40         206-329-9923                             K DELOI^S & ASSOC                                   PAGE   02/10




         September 2 9 ,2 0 1 0



         Bank of America
         ATTENTION: W orkout Departm ent
         M ail Stop: Lan-55
         177 Holston Way
         Lancaster, CA 93535
         Fax: 800 6S8 0395


         RE: RMA for Loan #164229364
             Property Address; S19 21st Avenue, Seattle, W A 98122



         Hello,

         I am writing to offer a brief explanation on a few Items on my RMA and to address questions or concerns
         th a t 1feel directly have an impact upon my current situation.


         Income and Expenses;
         1have worked as a Residential Real Estate Appraiser going on 21 years and been self employed since
         1993. 1have done everything I can to minimize expenses as I w ork to increase my income.
         I assume th a t you are also aw are of all of the changes over the past three years in my Industry and the
         most recent passage of the Frank-Dodd Financial Reform Bill- I believe that the implementation will have
         a direct impact on creating a substantial Increase in my income In the future. I have attached my 2009 P &
         L and 2010 to date as requested. 1am happy to provide bank statements from my business account,
         copies of my request for services or invoices If needed.


         Property Taxes:
         in th e past 1 had paid the property taxes, though once l feel behind due to my financial hardship in 2007
         the Lender begin to pay them. In October 2008,1 received a notice informing me that my mortgage
         payment was being increased from $3458.59 to $4283.44. During this period I was in Chapter 13 and
         informed my Lawyer that I wanted to dispute the amount, I understand th a t there is an amount in arrears
         as well as th e need to provide for future payments. 1also believe th a t there is a way to accomplish both.


         Homeowners Insurance:
         I have always paid my homeowner's insurance. Each year I receive a request from the Lender for a copy
         o f my policy, l faxed in the policy on 7 /1 2/2 0 1 0 and sometime in August 1received a letter dated
         3 /8 /2 0 1 0 stating th a t they had not received evidence of and existing insurance so they purchased Lender
         Placed insurance a t my expense. I have had the same insurance company since 1989 and I am happy to
         provide you with a copy o f my policy and the fax confirmation th a t it was sent.


         Hardship and intentions;


         M y intention has never changed! I assume that you have on file all of my previous correspondences as it
         relates to my request to workout a solutiois to retain my home. If not, please let me know as I feel It will
         offer insight into my situation. l have owned my home for 25 years. M y hope is that together w e can put
         in place a win-win solution for all involved. So If there is any other documentation needed or explanation
         required, I am happy to do w hatever I need to keep my home.




                                                      Exhibit A-5
    Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 40 of 79



09/29/2010   23:48         206-329-9923                             K DELORES & ASSOC                                PAGE   02/10




         September 2 9 ,2 0 1 0



         Bank of America
         ATTENTION: W orkout Departm ent
         Mail Stop; lan-55
         177 Holston Way
         Lancaster, CA 93535
         Fax; 300 6S8 0395

         RE; RMA for Loan #164229364
            Property Address; 819 21st Avenue, Seattle, W A 98122



         Hello,

         I am writing to offer a brief explanation on a fe w items on my RMA and to address questions or concerns
         that I feel directly have an impact upon my current situation.

         Income and Expenses;
         I have worked as a Residential Real Estate Appraiser going on 21 years and been self employed since
         1993, t have done everything I can to minimize expenses as I work to increase my income.
         I assume that you are also aware of all of the changes over the past three years in my Industry and the
         most recent passage of the Frank-Dodd Financial Reform Bill. I believe th a t the implementation will have
         a direct Impact on creating a substantial Increase in my income in the future, i have attached my 2009 P &
         L and 2010 to date as requested. t am happy to provide bank statements from my business account,
         copies of my request for services or invoices if needed.

         Property Taxes;
         In the past l had paid the property taxes, though once i feel behind due to my financial hardship in 2007
         the Lender begin to pay them . In October 2008,1 received a notice informing me that my mortgage
         payment was being increased from $3458.59 to $4283.44. During this period i was in Chapter 13 and
         informed my Lawyer that I wanted to dispute the amount. I understand th a t there is an amount in arrears
         as well as the need to provide for future payments. 1 also believe that there is a way to accomplish both.

         Homeowners Insurance;
         I have always paid my homeowner's insurance. Each year 1 receive a request from the Lender for a copy
         of my policy, i faxed In th e policy on 7 /1 2 /2 0 1 0 and sometime in August t received a letter dated
         S/8/201C stating th a t they had not received evidence of and existing insurance so they purchased Lender
         Placed Insurance a t my expense. I have had the same insurance company since 1989 and ! am happy to
         provide you with a copy of m y policy and the fax confirmation that it was sent.


         Hardship and Intentions:

         M y Intention has never changed! I assume th a t you have on file all of my previous correspondences as it
         relates to my request to workout a solution to retain my home. If not, please let m e know as I feel it will
         offer insight into my situation, l have owned my home for 25 years. M y hope Is th a t together we can put
         in place a win-win solution for all involved. So if there is any other documentation needed or explanation
         required, I am happy to do whatever I need to keep my home.




                                                           Exhibit A-6
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 41 of 79



                                                                                               W e need im p o rta n t in fo rm a tio n
                                                                                             b e fo re w e can d e te rm in e if you a re
                                                                                                e iia ib le fo r a io a n m o d ific a tio n .


                                                                                                        W e m u st re c e iv e it
                                                                                                     by N o ve m b er 1 3 , 2 0 1 0 .


Karen Smith

819 21 ST AVENUE
SEATTLE, W A 98122


Loan Number; 164229364                                                                                                October 14 ,20 1 0

Dear Karen Smith ;

Thank you for your interest in the federal government's Home Affordable Modification Program. The process requires we receive certain
financial information from you. This information will enable us to verify if your loan is eligible or to begin the process toward a permanent
home loan modification and a more affordable monthly mortgage payment.

As of now, we are missing the required documents. W e cannot complete our eligibility review until we receive the following information
from each borrower November 13,2010.

   •   The enclosed Request for Modification and Affidavit (RMA) completed and signed
   •   A signed and dated copy of the enclosed IRS form 4506-T (Request for Transcript of Tax Return) for each borrower. Borrowers
       who filed their tax returns jointly may send in one IRS Form 4506-T signed and dated by both of the joint filers
   •   Utility bill (gas, electric, water)

Please note: Keep a copy o f all documents fo r your records. Do not send original income docum entation.

Please complete and fax the remaining documentation to us at 1.800.481.6553 or send to us using the enclosed FedEx envelope. W e must
receive this inform ation no later than November 13,2010. Once w e receive your remaining documentation, we will notify you of the next
steps in the process.

In order to expedite your loan modification process, BAG Home Loans Servicing, LP is vrarking with a third party company, Home
Retention Services, Inc. Federal law requires that we communicate tc you that Home Retention Services, Inc is a licensed debt collector.
However, the purpose of the communication is to let you know about your potential eligibility for this loan modification program that may help
you bring or keep your loan current through more affordable payments. Please see the enclosed insert for important disclosures from Home
Retention Services, Inc.

Im portant inform ation about foreclosure proceedings

if your loan has been previously referred to foreclosure, we will continue the foreclosure process while we evaluate your loan for the Home
Affordable Modification Program, if we do not receive your documents by November 13,2010, the hold on a foreclosure sale will be released
and foreclosure proceedings will resume.




                                                                      Exhibit A-7
             Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 42 of 79




Important - Do not ignore any foreclosure notices.

The federal government's Home Affordable Modification Program evaluation and the process of foreclosure may proceed at the sam e time.
You may receive foreclosure/eviction notices - delivered by mail cr in person - or you may see steps being taken to proceed with a
foreclosure sale of your home. While you will not lose your home during the federal government's Home Affordable Modification Program
evaluation, to protect your rights under applicable foreclosure law, you may need to respond to these foreclosure notices or take other
actions. If you have any questions about the foreclosure process, contact us at 1.888.325.6431. If you do not understand the legal
consequences of the foreclosure, you are also encouraged to contact a lawyer or housing counselor for assistance.

If you have any questions about our request for documente or want to confirm that we have received your missing information, please call us
at 1.877.485.5967. W e want to work with you and urge you to send us your documentation as soon as possible.




Home Retention Division                                                                                                                     te e
BAG Home Loans Servicing, LP




P S . For your convenience and to ensure you receive a ii required program documents in a tim eiy manner, this package m ay be sent
via m uitipie deiivery methods and to a ii addresses on fiie with us. If you receive muWpie packages that are identicai, you only need to
return one com plete package with a ll required documents to us.




Enclosures: (1) Pre-paid envelope, (2) Cover Letter, (3) Important Disclosures, (4) Customized Cover Sheet, (5) IRS Form 4506-T, (6) Request for Modification
and Affidavit




                                                                 Exhibit A-8
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 43 of 79


                                                                                      W e n eed im p o rta n t in fo rm a tio n b e fo re w e can
                                                                                        d e te rm in e if you a re e iig ib ie fo r th e fe d e ra i
                                                                                       g o v e rn m e n t's H o m e A ffo rd a b ie M o d ific a tio n
                                                                                                                P ro g ram .


                                                                                                         W e m u st re c e iv e it
                                                                                                         by M arch 2 4 , 2 0 1 1 .

Karen D Smith
819 21 S T AVENUE
SEATTLE, W A 98122


Loan Number: 164229364                                                                                             March 09,2011

Dear Karen D Smith:

Thank you for your interest in the federal government's Home Affordable Modification Program. The process requires we receive certain
financial information from you. This information will enable us to verify if your loan is eligible or to begin the process toward a permanent
home loan modification and a more affordable monthly mortgage payment.

As of now, we are missing the required documents. W e cannot complete our eligibility review until we receive the following information
from each borrower by March 24,2011.

       •   Signed copy of the most recently filed federal tax return with all schedules
       •   Copy of the two most recent pay stubs not more than 90 days old indicating year-to-date earnings (clean and readable)
       •   If self-employed, a copy of the most recently filed federal tax return with all schedules, and a copy of the most recent quarterly
           or year-to-date profit/loss statement
       •   A signed and dated copy of the enclosed IRS form 4506-T (Request for Transcript of T ax Return) for each borrower (borrowers
           who filed their tax returns jointly may send in one IRS Form 4506-T signed and dated by both of the joint filers)
       ■   A completed and signed Dodd-Frank Certification Form

Please note: Keep a copy of all docum ents for your records. Do not send original income docum entation.

Please complete and fax the remaining documentation to us at 1.800.481.6553 or send to us using the enclosed FedEx envelope. W e must
receive this inform ation no iater than March 24,2011. Once we receive your remaining documentation, we will notify you of the next steps
in the process.

We w ant you to know that if we do not receive the requested inform ation by March 24,2011, you w ill no longer be eligible fo r the Home
Affordable M odification Program and we w ill resume normal activities for collecting past due loan payments.

Im portant inform ation about foreclosure proceedings

if your loan has been previously referred to foreclosure, we will continue the foreclosure process while we evaluate your loan for the Home
Affordable Modification Program. However, no foreclosure sale will be conducted and you will not lose your home during the Home Affordable
Modification Program evaluation. If we do not receive your documents by March 24,2011 the hold on a foreclosure sale will be released and
foreclosure proceedings will resume.

Im portant— Do not ignore any foreclosure notices.

Do not ignore any foreclosure notices. While you will not lose your home during the loan modification evaluation, to protect your rights under
applicable foreclosure law, you may need to respond to foreclosure notices or take other actions. If you have any questions about the
foreclosure process and the evaluation of your loan, contact us at 1.800.669.6650.




                                                                   Exhibit A-9
                                                                                                                       •-^K)3e4-H^!Pi!^ieAUO£■ADVO/C
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 44 of 79




If you have any questions about our request for documents or want to confirm that we have received your missing information, piease call
1.877.485.5967 between 8 a.m. and 12 a.m. Eastern, Monday through Friday, or between 8 a.m. and 7 p.m. Eastern on Saturday. W e want
to work with you and urge you to send us your documentation as soon as possible.




Home Loan Team
BAG Home Loans Servicing, LP




Enclosures: (1) Important Disclosure (2) Pre-paid envelope (3) Customized Cover Sheet to use when returning your documents (4) IRS Form 4 50 6 -T (5)
Dodd-Frank Certification Form




BAG Home Loans Servioing, LP is required by law to inform you that this communication is from a debt coiiector However, the purpose of
this communication is to let you know about your potential eligibility for a ioan modification program that may help you bring or keep your
loan current through more affordable payments.




Mortgages funded and administered by an Equal Housing Lender.
Protect your personal information before recycling this document




                                                                                                                            l.r,Ci30-S-HMP!!N3.AUCi&ADVCK;AC
                                                                        Exhibit A -10
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 45 of 79




                                                                                 T h a n k yo u fo r sen d in g y o u r fin a n c ia l
                                                                                                  d o c u m en ts.


                                                                                       H e re ’s w h a t to e x p e c t n e x t.




Karen D Smith
819 21 ST AVENUE
SEATTLE, WA 98122


Loan Number: 164229364                                                                                  March 11,2011

Dear Karen D Smith:

Thank you for sending your financiai documents to support the Home Affordable Modification Program loan
modification eligibility review. We are pleased to iet you know that we have received your documents. We are reviewing
them to determine if your loan is eligible so you can begin the process toward a permanent loan modification and a more
affordable monthly mortgage payment.

Within 30 days, you will hear from us about your eiigibiiity for a loan modification. We will give you one of these three
responses:

        •    You are accepted into the program with instructions on how to proceed

        •    You are declined from the program, but we may have other options to help you avoid foreclosure

        •    We need more information from you to make our decision

Thank you for your interest in the Home Affordable Modification Program. We will be in touch soon.




Home Loan Team
BAG Home Loans Servicing, LP




P.S. For your convenience and to ensure you receive a ll required program documents in a tim ely manner, this package m ay
be sent via m ultiple delivery m ethods and to a ll addresses on file with us. If you receive m ultiple packages that are identical,
you only need to return one com plete package with a ll required documents to us.




                                                             Exhibit A-11
         Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 46 of 79




BAG Home Loans Servicing, LP
5401 N Beach St
T X 2 -9 7 7-0 1 -34
Fort Worth, T X 76137



March 21,2011

Karen D Smith
8 19 21 ST AVENUE
SEATTLE, W A 98122

Loan Number: 164229364

Dear Karen D Smith:

W e have reviewed your request for a loan modification under the federal government’s Home Affordable Modification Program.
Unfortunately, your loan is not eligible for a Home Affordable Modification for the reason stated below.

W e are currently reviewing your financial information to determine if there are other options available to you. These options may
include:

   •       A different modification program that may help you achieve affordable payments.
   •       A Forbearance Program. With this program you could receive lower payments or no payments for a limited number of months
           to either give you time to resolve your financial difficulties or give us time to work together with you on a more permanent
           solution.
   •       A Short Sale. With this program, you agree to sell your home at fair market value and settle your mortgage debt for less than
           the amount you owe.
   •       A Deed in Lieu of Foreclosure. With this program, you can avoid the public auction of your home by voluntarily transferring the
           title or ownership of your property to satisfy your mortgage debt.

Once we have finished reviewing your information, we will contact you within 10 days to let you know what other options are available
to you and the next steps you need to teke. Please contact us at 1.888.325.5399 if you have questions about these options.

Reason your loan was not eligible for the Home Affordable Modification Program

Under the guidelines of the Home Affordable Modification Program:


       You are not eligible for a Home Affordable Modification because we are unable to create an affordable payment equal to 31% of
       your reported monthly gross income without changing the terms of your loan beyond the requirements of the program, in other
       words, to create an affordable payment for you, the investor (owner) of your loan would be required to delay collecting too large a
       portion of your principal balance until the loan pays off, beyond what the Home Affordable Modification Program allows.

According to the guidelines of the Home Affordable Program, you have 30 days to appeal the decision that your loan is not eligible for
the program. Please contact us by April 20,2011 at 1.888.325.5399, if you think that the information used to determine your eligibility is
incorrect.




Im portant inform ation about foreclosure

if a foreclosure sale of your home is currently pending and on hold, that hold will continue and remain in effect while you are considered
for other foreclosure avoidance programs.




                                                              Exhibit A -12
                                                                                                                                  LMO 280-3
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 47 of 79




Im portant— Do not ignore any foreclosure notices.

You may receive foreclosure/eviction notices - delivered by mail or in person - or you may see steps being taken to proceed with a
foreclosure sale of your home. While you will not lose your home during this review period, to protect your rights under applicable
foreclosure law, you may need to respond to these foreclosure notices or take other actions. If you have any questions about the
foreclosure process, contact us at 1.888.325.5399. If you do not understand the legal consequences of the foreclosure, you are also
encouraged to contact a lawyer or housing counselor for assistance.

W e're here to help you

Please call us at 1.888.325.5399 Monday-Thursday from 8 a.m . - midnight Eastern, Friday from 8 a.m . - 1 0 p.m. Eastern,
Saturday from 9 a.m . - 6 p.m. Eastern and Sunday 3 p.m. - 11 p.m . Eastern if you have any questions. W e will call you in 10 days
to let you know what other options are available to you and the next steps you need to take.

You can also seek assistance at no charge from U.S. Department of Housing and Urban Development-approved housing counselors by
calling the HO PE Hotline Number (1.888.995.HOPE). Assistance in understanding this notice is available through the HOPE Hotline by
asking for MHA HELP.

Home Loan Team
BAG Home Loans Servicing, LP                                                          E a iilc 0 # ^ ^ e r l s a




Mortgages funded and administered by an Equal Housing Lender. i B
Protect your personal information before recycling this document

BAG Hom e Loans Servicing, LP is required by law to inform you that this communication is from a debt collector. However, the purpose of this
communication is to let you know about your potential eligibility for programs to help you avoid foreclosure.




                                                                  Exliibit A-13

                                                                                                                                            LMO 280-3
    Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 48 of 79


04/19/2011   19:47       206-329-9923                       K DELORES & ASSOC                             PAGE   02/03




         April 19.2011



         Bank o f America
         Home Loans Servicing, LP
         5 4 0 1 N. Beach Street
         TX2-977-01-34
         Fort W orth, TX 76137
         888-325-5399



         RE: Home Affordable Modification Program fo r Loan 9 1 6 4 2 ^ 6 4
             Property Address: 819 21st Avenue, Seattle, WA 98122



         To W hom It M ay Concern:

         I am writing to inform you that I am appealing the decision that my loan is not eligible for the
         program-1 had been waiting since you sent the tetter informing me of your decision, though it
         also stated that you would be contacting me in 10 days to let me know what other options w ere
         available and th e next steps I would need to take.

         As the deadline got closer for me to have an opportunity to appeal and I had not heard anything
         from anyone about additional options, I contacted the Advocacy Department and they informed
         me that they would be the ones looking over my file to review additional assistance options
         through Bank of America and that If I decided to appeal they would I have to request for file to
         stay in MHA. I was also told that I needed to call the appeals departm ent and toey would guide
         me through the appeals process.


         I also conveyed to the Advocate that I feel that I am at a disadvantage to make an informed
         decision as the reason given was vague and lacking detail. I did call as i was instructed to do and
         was told that I could only appeal if my income had increased at least 10%.


         W ^ l, I believe that I meet that requirement, though being that I have no idea of the actual
         numbers entailed. I would like you to answer a few questions, in writing so that I could have a
         better understanding of my entire situation. The first person I spoke with told me he could not
         give me actual numbers and that [ needed to contact another department, after tw o others I
         finally spoke with a 4 * person who gave me some numbers verbally. Based on the income
         number given of $2191.14 per month, truly confirms my need to know and the fact that my
         income does m eet the 10% Increase requirement.

         You stated that I was not eligible because "w e are unable to create an affordable payment equal
         to 31% o f reported income without changing the terms of the loan beyond the requirements of
         the program

         f want to know the actual numbers you are using?
         W ere they taken from the bank statements. Profit and Loss statements, or a combination?
         W hat are you showing as the term of the loan?




                                                   Exhibit A -14
    Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 49 of 79


04/19/2011   19:47      206-329-9923                         K DELORES & ASSOC                              PAGE   03/03




         W hat is the term of the program?
         How much would be required to fit within the guidelines of the program?


         Then it goes on to say..,"ln other words, to create an affordable payment for you, the Investor
         (Owner] of your loan would be required to delay collecting too large a portion of your principal
         balance until the loan pays off, beyond what the HAMP allows...".


         It sounds as if you are more interested in helping the Investor Instead of helping mei 11
         Isn’t the program supposed to be about helping me?
         W ho is the Owner of the loan?
         W hat is the principal balancing you are referring too?
         Are you referring to the actual principal or the amount including all of the past due payments
         and fees?
         How much is the amount that is too large a portion?
         How much are you saying that I actually ow e?


         I believe that the numbers are not accurate and the fact that you were vague in the explanation,
         instead of stating the actual dollar amounts makes me w onderlil I find it very difficult to make
         an informed decision as to the accuracy of the information used wrhen I do not know what went
         into determining vdiat was used.

         M y intention has never changed I I assume that you have on file ail of my previous
         correspondences as it relates to my request to workout a solution to retain my home, if not,
         please let me know as I feel it w ill offer insight intt> my situation.

         As stated before, working as a Residential Real Estate Appraiser my income is constantly
         changing. I have continued to do whatever I can to minimize expenses as t work to increase my
         income

         I look forward to your reply addressing my questions and concerns that I feel directly have an
         impact upon my ability to make an informed decision. Upon receipt of your reply, I am happy to
         provide you with whatever income information you need to reconsider your decision and to do
         what I can to assist in creating a viable solution to my current situation.




         Seattle, W A 9S1?2
         2063299303
         2063299923




                                                  Exhibit A-15
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 50 of 79




   Ju ly 11,2011



   Bank of America
   Home Loans Servicing, LP
   5401N. Beach Street
   TX2-977-01-34
   Fort W orth, TX 76137
   888-325-5399


   RE: Home Affordable Modification Program for Loan #164229364
       Property Address: 819 21st Avenue, Seattle, W A 98122



   Dear Appeals Department,

   I am writing as instructed per a recent conversation with the BOA Advocacy Department, to
   request that you start the re-application process. I believe that I do have more than the 1094
   increase in my income that Is required. They informed me that you needed some updated
   financial information to continue with my appeal.

   So 1am attaching updated Income information, my two most recent check stubs, as my work
   situation has ch an g e.

   I was prepared to send the information reflecting a 10% increase In my income after you
   answered the questions I presented to you on April 19,2011. Based on the income number
   given by your office o f $2191.14 per m onth,) felt the documentation I had already provided
   showed my income above this number. I have been waiting since that point in time and have yet
   to hear anything from anyone in your Departm ent Therefore, I w ill give your Department a call
   in the next few days to follow up with the hopes of speaking with someone who (»n answer my
   pervious questions.




   206 3299303
   206 3299923




                                            Exhibit A-16
    Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 51 of 79



08/11/2011   14:53          20B3299923                                  KDELORES & ASSOC                                       PASE   02/16




         AuBU stl0,2O n



         Karen O. Smith
         P.O. Box 22417
         Seattte,WA 98122
         2C6 329 9303
         206 329 9923 Fax

         Bankof Anwrica
         Home Loans Servicing, LP
         5 401N. Beach Street
         TX2-977-01-34
         Fort Worth, TX 76137
         888 325-S399
         800520 5019 Fax

         RE: MHAP Re-Appllcatlon for Loan #164229364
             Property Address: 819 21st Avenue, Seatde, WA 98122



         Hello MHAP Department,

         I am writing as requested to explain how and why I got behind on my payments. As wmll to offer additional insight
         into my current situation as ft refates to my reque^ to start the re^pplication process. The request is being made due
         to the financial hardship b ro u ^ t on by the woes o f the Mortgage Industry dating back to February 2007 when the
         subprime market collapsed. Due to the current rate on my loan, the payment was too much due to the tack of income
         over the past 4 years.

         I have owned my home since January 1985, been a Residential Real Estate Appraiser since March 1990 and self*
         anpbyed since 1993. Over the past few years i have worked hard to re ^ u c a te myself, ^vfng me a vast array of
         marketable skills. I have been considering and preparing myself to transition into another aspect in the Real Estate
         fedustty or something where I could utilize my skills, ablUtte, training and experience, which would allow me to meet
         my Bnanciat obligations. I fe lt R Is imperative that t seek out full tim e stable employment In csderto meet my monthly
         flnanciat o b ti^ o n s . I feel fortunate to have a new positkin with consistent Income.

         Since the announcement that the Sovemment was working on putting programs in place to assist those strug^ng to
         pay their mortgage, as myself. I have sent several letters explaining my situation as I have done what I could to fhtd a
         way to keep my home. As mentioited in my first request and everyone thereafter, my home Is vwy important to me
         and I have invested a lot o f tim e and money into i t My understanding is that thb type of option is available to me to
         give me tim e to stabilize my finances which will enable me to meet my mortgage obl^ations.

         I am attaching the Infetmatlon you requested in addItlOT to titls letter. Endtsed are 2 months of Sank statements,
         one month o f pay stubs and my most recent Federal Tax Return. As mentkined In my conversation with your
         department today, I am working on completing my 2010 returns, though an extension was filed and I wilf send a copy
         o f that as requested. Once my 2010 returns are completed, I happy to send them as well.

         I know that you are all very busy, so I want to thank you in advance for your tim e and consideration. If you have any
         other questions or need any additional Infem iatian, please do not hesitate to contact me at 2063299303 o r emait at
         kdeloresamsn.cnm.



         Sincerely,




                                                            Exhibit A -17
       Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 52 of 79


27-Sep-2011 04:27 PM BANK OF AM ERICA 0000000000                                                                   13/14




        BankofAm0riea

           itoiHLoans
        TXZ'677-01-34
        S4i»NBBBeliat
        Fort Wtorth, 7X 75T37



                                                                                  N o tice D ate:      S eptam har 2 7 ,2 0 1 1

                                                                                  A ccount No.:          164229364
         Karen D Smith
         Po Box 22417                                                             P ro p e rty A d d re s s :
         S eattle, W A 98122                                                      819 21st A venue
                                                                                  S eattle, W A 98122




         Dear Karen D Smith:


         W e have reviewed your request fOr a home loan modification. Unfortunately, you are not eligible for the
         following reason(s);

             •   You are not eligible tbr a modificatton because we are unable to create an affordable payment
                 without changing the terms of your loan beyond the requirements of the program.

         W e know this Is a difficult time for you and we want to help you avoid the possibility of a foreclosure. If
         you remain ineligible for a home retention option and you cannot afford to stay in your home, these
         alternatives to foreclosure may be avaliabte to you:

         Short Sale - With this option, you satisfy your mortgage debt by selling your home at fair market value,
         even If the sale is for less than what you owe on your mortgage.

         Peed in Lieu of Foreclosure - lA/lth this option, you avoid foreclosure on your home and satisfy your
         m ortage debt by votunterily transferring ownership of your property to us.

         These options have different requirements and guidelines, and not all loans qualify. Banefits of these
         options could im^ude possible relocation assistance payments for borrowers who qualify and potenflaily
         less severe impacts to your credit than with a foreclosure.

         Im portant Inform ation about forecloaura prooeedinge
         Please contact us as soon as possibte ta datarmine If you qualify for one of the options listed above. At
         this time we are returning your losn to normal collection activity, which c»utd Include referral to
         forBcIosure, or a forecfosure sate. Do not ignore any legal notices regarding your hom e. W e may be
         able to postpone foreclosure proceedings if you contact us and provide us with the Information necessary
         to evaluate you for thasa other options. However, postponement Is not guaranteed and you will need to
         respond to all notices to protect your l^ a l rights.

         If you have any questions about the foreclosure process, please call us. if you do not understand the
         legal oonsequences of foreclosure, we encourage you to contact an attorney or housing counselor for
         assistance.

         W e're here to help


                                ThiscoRimunteaflonIsfiomBankofAmsttea, NA, thesenncarofyourhome loan.

         Bank of Arr»r1ca, N .A is reqidred by law to inform you that this oommunication Is from a debt collector. However,
         the purpose of this communlcaOon is to let you know about your potenflal ell^blil^ for programs to help you avoid
                                                          foredoeure sale,
                                                                         C3.18S-2 loan Modncattan Decline 1384S Q9/1Zhto11


                                                         Exhibit A -18
      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 53 of 79


27-Sep-2011 04:27 PM BANK OF AM ERICA OOOOOOOOOO                                                               14/14




        Required dlscfosures
        BanK of America, NA , is required by law to inform you that we are unable to toifill your request for a loan
        modification and the federal Equal Credit Opportunity Act prohibits creditors from discrlminaiins against
        credit appllr^nts on the basis of race, color, religion, national origin, sex, maritol status, or age (provided
        that the applicant has the capacity to enter Into a binding contract); because all or part of the applicant's
        Income derives from any public assistance program; or because the applicant has In good faith exercised
        any right under the Consumer Credit Protection A ct The faderal agency that administers compBance
        with this law concerning tois creditor is The OfRce of the Comptroller of the Currency, Customer
        Assistance Group, 1301 McKinney Street, Suite 3450, Houston, TX 77010-9050.




                                                       Exhibit A-19
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 54 of 79




                                                                                            Please call us to discuss
                                                                                                 your options.


B ank of America, N.A.
5401 N Beach Street
Mail Stop: TX 2 -9 7 7-0 1 -34
Fort Worth, T X 76137

M ay 14,2012

KAREN D SMITH
PO Box 22417
Seattle, W A 98122 0417

Loan Number: 164229364

Dear KAREN D SMITH:

W e have reviewed your appeal of our decision that your loan is not eligible for the federal government's Home Affordable Modification
Program. Unfortunately, this letter Is to inform you that your loan is still not eligible for the program.

If a foreclosure sale of your property was pending and on hold, that hold has been released and foreclosure proceedings have
resumed. As we shared with you in a previous letter, your loan could be eligible for assistance through other programs. W e urge you to
call us at 1.888.325.5399 to discuss your options for avoiding a foreclosure sale of your property.

Additional assistance is available to you
Additional assistance is avaiiable at no cost from housing counselors approved by the U.S. Department of Housing and Urban
Development (HUD) by calling the HOPE Hotline Number (1.888.995.HOPE). The HUD-approved counselors can work \«ith you to
create a household budget and develop an action plan to help reduce your household debt. Assistance in understanding this notice is
available through the HO PE Hotline by asking for MHA HELP.

W e’re here to help you
W e want to help you and make sure you are aware of and understand the options available to you. If you have any questions or
concerns about the information in this letter, please call us at 1.888.325.5399 Monday-Thursday from 8 a.m. - midnight Eastern, Friday
from 8 a.m. to 10 p.m. Eastern, Saturday from 8 a.m. - 6 p.m. Eastern and Sunday from 3 p.m. to 11 p.m. Eastern.


Home Loan Team
Bank of America, N.A.

Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. However, the purpose of this
communication is to make you aware of home loan assistance opBons.


Mortgages funded and administered by an .^ E q u a l Housing Lender.
  Protect your personal information before recycling this document.




                                                                       Exhibit A-20
             Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 55 of 79



                                                                                                                           T o c o n tin u e o u r re v ie w o f y o u r io an fo r
                                                                                                                           fo re c lo s u re p re v e n tio n a lte rn a tiv e s , w e
                                                                                                                             m u s t re c e iv e th e re q u e s te d ite m s b y
                                                                                                                                              June 22, 2012.




May 23, 2012


KAREN D SM ITH
PO Box 22417
Seattle, W A 98122 0417

Loan Number: 164229364

Dear KAREN D SMITH:

Thank you for your interest in the modification program. W e need information relating to your financial situation and the circumstances of your
hardship to determine if your loan is eligible for this program.

As of the date of this letter, we cannot complete our review because some information we need is missing or incomplete.

Please complete and fax the required documentation using the enclosed fax cover sheet to 1.866.270.0620 or return using the enclosed
FedEx envelope. We must receive this inform ation no iater than dune 22,2012.

Please ensure all submissions are com plete. You may find the list below contains one or more documents you submitted to be considered
for a loan modification. If so, they are listed because we need more information about them or because they were submitted with missing or
incomplete information. When providing the additional documentation or clarifications, remember the following helpful hints:

    •    Write your loan number at the bottom of all pages if it’s not already listed. This will aid in identifying your documents should they be
         sent separately or get separated.

    •     Include ALL PAGES of any document with multiple pages. For instance, if the last page of your bank statement indicates Page 6 of 6,
          ensure you provide the copy of all six pages.

    •     The signature of each borrower and the date the document was signed is required for many documente. Please make sure all the
          proper signatures and dates are provided for any documents listed below.

    •     Some requested documents have columns of numbers that must be added or subtracted to determine a total value (for example,
          Request for Modification / Hardship Affidavit or Uniform Borrower Assistance Form (Form 710), profit and loss statement). Please
          ensure that complete and accurate totals are provided for any and all columns.

    •     If a document you previously submitted is listed below, it may be too old to be usable. Please send us a copy of the most recent
          version(s) of the document.

Please submit the following information for each borrower:

    •    Hardship Affidavit/Request for M odification (RMA, enciosed) - Sections requiring a total must be completed and accurately totaled.
         Must be signed and dated by all borrowers.

    •    IRS Form 4506-T (enclosed) - This form allows us to request a copy of the tax return for each borrower. Borrowers who filed their tax
         returns Jointly may send in one IRS Form 4506T signed and dated by both Joint filers.

Please note: Keep a copy of all documents fo r your records. Do not send original documentation unless otherwise noted.

Also, we have been unable to contact you to discuss your options. Please call the number below to provide a phone number that we
m ay call to discuss your account with you to determ ine the docum entation required to review your ioan for this program.

If you have any questions about our request for documents or want to confirm that we have received your missing information, please call me
at 1.800.669.6650. W e want to work with you and urge you to send us your documentation as soon as possible.


D A M IO N B A T E S
H o m e Lo an T e a m
B a n k o f A m e ric a , N .A .




E n c lo s u re s : (1 ) P re -p a id e n v e lo p e (2 ) C u s to m iz e d F a x C o v e r S h e e t (3 ) R e q u e s t fo r M od ific a tio n a n d A ffid a v it (4 ) IR S F o rm 4 5 0 6 - T


                                                                                      Exhibit A-21                                                                               C3_64«-5B n o n iin b a u o e
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 56 of 79




Bank of America, N.A. is required by law to inform you that this communication is from a debt coiiector. However, the purpose of this
communication is to let you know about your potential eligibility for a loan modification program that may help you bring or keep your loan
current through affordable payments.




                                                               Exhibit A-22
                                                                                                                            C3 648-5B NONIINBAUOE
    ............. ........... ■' 1   i   ■'   ■■   , '   '   ,   '    ^      i                                                  ' ....... ■■■ •     ""i   !     ,



                      Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 57 of 79




                                                                                          T o c o n tin u e o u r re v ie w o f y o u r io an fo r
                                                                                          fo re c io s u re p re v e n tio n a ite rn a tiv e s , w e
                                                                                            m u s t re c e iv e th e re q u e s te d ite m s by
                                                                                                             J u iy 1 1 ,2 0 1 2 .




June 26, 2012


KAREN D SMITH
PO Box 22417
Seattle, W A 98122 0417

Loan Number: 164229364

Dear KAREN D SMITH:

Thank you for your interest in the modification program. W e need information reiating to your financial situation and the circumstances of
your hardship to determine if your loan is eligible for this program.

As of the date of this letter, we cannot complete our review because some information we need is missing or incomplete.

Please complete and fax the required documentation using the enclosed fax cover sheet to 1.866.270.0620 or return using the enclosed
FedEx envelope. W e must receive this inform ation no later than July 11,2012.

Please ensure all submissions are complete. You may find the list below contains one or more documents you submitted to be
considered for a loan modification. If so, they are listed because we need more Information about them or because they were submitted
with missing or incomplete information. When providing the additional documentation or clarifications, remember the following helpful
hints:

   •        Write your loan number at the bottom of all pages if it's not already listed. This will aid in identifying your documents should they be
            sent separately or get separated.

   •         Include ALL PAGES of any document with multiple pages. For instance, if the last page of your bank statement indicates Page 6 of
             6, ensure you provide the copy of all six pages.

   •         The signature of each borrower and the date the document was signed is required for many documents. Please make sure all the
             proper signatures and dates are provided for any documents listed below.

   •         Some requested documents have columns of numbers that must be added or subtracted to determine a total value (for example.
             Request for Mortgage Assistance or Uniform Borrower Assistance Form (Form 710), profit and loss statement). Please ensure that
             complete and accurate totals are provided for any and all columns.

    •        If a document you previously submitted is listed below, it may be too old to be usable. Please send us a copy of the most recent
             version(s) of the document.

Please submit the following information for each borrower:


   •        IRS Form 4506-T (enclosed) - This form allows us to request a copy of the tax return for each borrower. Borrowers who filed their
            tax returns jointly may send in one IRS Form 4506T signed and dated by both joint filers.

Please note: Keep a copy of all documents fo r your records. Do not send original documentation unless otherwise noted.

We w ant you to know that if we do not receive the requested inform ation by July 11,2012, you w ill no longer be eligible for the
m odification program and we will resume normal activities for collecting past due loan payments.

Also, we have been unable to contact you to discuss your options. Please call the number below to provide a phone number
that w e may call to discuss your account w ith you to determ ine the docum entation required to review your loan for this
program.

If you have any questions about our request for documents or want to confirm that we have received your missing information, please call
me at 1.800.669.6650. W e want to vrork with you and urge you to send us your documentation as soon as possible.


DAMION BATES
Home Loan Team
Bank of America, N.A.


                                                                     Exhibit A-23                                                                 C3 648-6 NONIINBAUOE
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 58 of 79




Enclosures; (1) Pre-paid envelope (2) Customized Fax Cover Sheet (3) IRS Form 4506-T




Bank of America, N.A. is required by law to inform you that this communication is from a debt coiiector. However, the purpose of this
communication is to iet you know about your potential eligibility for a loan modification program that may help you bring or keep your loan
current through affordable payments.

                          ?:asi




                                                               Exhibit A-24                                                 C3_648-6 NONIINBAUOE
            Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 59 of 79



                                                                                          T o c o n tin u e o u r re v ie w o f y o u r lo an
                                                                                          fo r a s s is ta n c e , w e m u s t re c e iv e th e
                                                                                           re q u e s te d ite m s b y J u ly 2 7 ,2 0 1 2 .




July 1 2 .20 1 2


KAREN D SMITH
PO 8 0 X 22417
Seattle, W A 98122 0417

Loan Number; 164229364

Dear KAREN D SMITH;

Thank you for your interest in the modification program. W e need information reiating to your financial situation and the circumstances of
your hardship to determine if your ioan is eiigible for this program.

As of the date of this letter, we cannot complete our review because some information we need is missing or incomplete.

Please complete and fax the required documentation using the enclosed fax cover sheet to 1.866.270.0620 or return using the enclosed
FedEx envelope. W e must receive this inform ation no iater than Juiy 27,2012.

Please ensure all subm issions are complete. You may find the list below contains one or more documents you submitted to be
considered for a loan modification. If so, they are listed because we need more information about them or because they were submitted
with missing or incomplete information. When providing the additional documentation or clarifications, remember the following helpful
hints:

    •    Write your ioan number at the bottom of all pages if it's not already listed. This will aid in identifying your documents should they be
         sent separately or get separated.

    •    Include ALL PAGES of any document with multiple pages. For instance, if the last page of your bank statement indicates Page 6 of
         6, ensure you provide the copy of all six pages.

    •    The signature of each borrower and the date the document was signed is required for many documents. Please make sure all the
         proper signatures and dates are provided for any documente listed below.

    •    Some requested documents have columns of numbers that must be added or subtracted to determine a total value (for example,
         Request for Mortgage Assistance or Uniform Borrower Assistance Form (Form 710), profit and loss statement). Please ensure that
         complete and accurate totals are provided for any and all columns.

    •    If a document you previously submitted is listed below, it may be too old to be usable. Please send us a copy of the most recent
         version(s) of the document.

Please submit the following information for each borrower:


    •   Tax Return - A signed copy of the most recently filed tax return, with all schedules and tax forms (for example. Schedules A-E, Tax
        Form 8879 e-file, 4868 Tax Rling Extension, etc.). If you are not required to file a tax return, please submit a letter of explanation.

    •   Bank Statem ents fo r Verification of Receipt of Incom e - A copy of two (2) most recent, consecutive months of bank statements
        - all pages - evidencing receipt of payment of income (for example, rental/security deposits, boarder, Social Security, disability,
        pension, unemployment, alimony, child support etc.).

    •   Unemployment Benefits - A copy of an unemployment benefits statement that states the amount frequency and duration of the
        benefit, along with evidence of receipt of payment, such as bank statements.

    •   Verification of Occupancy - A copy of a utility bill (for example, gas, electric, cable service, personal cell phone, land line phone)
         in either borrower's name verifying occupancy of the subject property.

    •   Public Assistance - You have indicated you receive public assistance income. A copy of the award letter or benefits statement
        from the provider stating the amount and frequency of the benefit is required. (For example; Adoption Assistance, Food Stamps,
        Welfare benefits. Worker's compensation, etc.). Additionally, two most recent, consecutive deposit receipts or two most recent,
        consecutive bank statements showing that payment has continued for two consecutive months.

Please note: Keep a copy of all documents fo r your records. Do not send original documentation unless otherwise noted.

                                                            Exhibit A-25
                                                                                                                                    C3 648-7 NONIINBAUOE
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 60 of 79




We w ant you to know that if we do not receive the requested inform ation by <luiy 2 7 ,2 0 1 2 , you w ili no longer be eiigible fo r the
m odification program and we will resume normal activities for collecting past due loan payments.

Also, we have been unable to contact you to discuss your options. Please call the number below to provide a phone number
that w e may call to discuss your account with you to determ ine the documentation required to review your loan for this
program.

Other foreclosure prevention alternatives that may be available

If you do not wish to pursue a loan modification or do not return your documents as requested above, we want you to know about other
options to avoid foreclosure, including short sale and deed in lieu of foreclosure.

in a short sale, you list the property for sale at the fair market value and, when the property has sold, your mortgage is paid off with the
net proceeds even if you sell your property for less than you owe on the loan. In addition, after a successful short sale, we may be
able to forgive any outstanding balance.

            Additional benefits of a short sale include:
            • Potential for financial assistance upon closing to help with relocation expenses.
            •   Takes iess time to complete than a foreclosure, so your reported delinquency could be shorter than it wouid v\rith a
                foreciosure. As a result, your credit may improve sooner than it wouid if your house were to go into foreclosure.
            •   Bank of America’s guidance on a fair list price to market and list your house.
            •   Assistance from a licensed reai estate agent of your choice throughout the process.

if you are unable to sell the property in a short saie, another option to avoid foreciosure is a deed in lieu of foreciosure. With a deed in
lieu, you voiuntariiy transfer ownership of the property secured by the mortgage loan to us to satisfy the total amount due on the first
mortgage.

            Benefits o f a deed in lieu include:
            • You may be eligible to receive financial assistance upon closing for relocation expenses.
            •   Allows you to avoid the public auction of your property.
            •   Generally takes less time to complete than a foreclosure, so your reported delinquency could be shorter than it would with
                a foreclosure. As a result, your credit may improve sooner than it would if your house were to go into foreclosure.

If staying in your home is not the best option for your situation, contact Short Saie Customer Care at 1.866.880.1232 or your customer
relationship manager for more information about a short sale or deed in lieu of foreclosure.

We are here to help

If you have any questions about our request for documents, want to confirm that we have received your missing information, or are
interested in other alternatives to avoid foreclosure please call 1.800.669.6650. W e want to work with you and urge you to send us your
documentation as soon as possible.


DAMION BATES
Home Loan Team
Bank of America, N.A.




Enclosures: (1) Pre-paid envelope (2) Customized Fax Cover Sheet

This communication should not be construed as an attempt to collect a debt or a dem and for payment. You are not obligated to enter into a Modification
Agreem ent or other loss mitigation program. You should consult with your bankruptcy attorney or other advisor regarding a modification or other loss
mitigation program and how it will affect your legal rights and options.

Bank of America, N.A. is required by law to inform you that this communication is from a debt collector. However, the purpose of this communication is to
let you know that w e need additional information in order to complete our review of your request for a loan modification or other loss mitigation assistance.



Mortgages funded and administered by an Equal Housing Lender. tS i
O Protect your personal information before recycling this document.




                                                                   Exhibit A-26                                                              C3_648-7 NONIINBAUOE
         Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 61 of 79




Bank of America, N.A.
5401 N Beach St
TX2-977-01-34
FortW o rth.T X 76137

KAREN D SMITH                                                                                August 0 3 ,2 0 1 2
PO Box 22417
Seattle, W A 98122 0417                                                                      Loan Number: 164229364

Dear KAREN D SMITH:

W e have reviewed your request for a home loan modification. Unfortunately, your home loan is not eligible for modification assistance
for the following reason(s):

Your loan is not eligible for a modification because you did not provide us with the documents we requested.

W e want to work with you to determine what other options may help you avoid foreclosure. If you remain ineligible for a home
retention option and you cannot afford to stay in your home, the below alternatives to foreclosure may be available to you:

    •    Short Sale - With this option, the property is listed for sale at fair market value, even if that value is lower than what you owe
          on your mortgage. If a buyer is identified and the property is sold, the proceeds from the sale are applied to the outstanding
          mortgage debt.
     •    Deed in Lieu of Foreclosure - With this option, you agree to transfer the title or ownership of your property to the owner or
          servicer of your loan in order to avoid foreclosure sale and satisfy all or a portion of the mortgage debt The amount of debt
          satisfied by this transfer of ownership is based on the approved value of your home. In some cases, you may be responsible
          for a remaining balance of the mortgage debt over and above the approved value.

These options have different requirements and guidelines, and not all loans qualify. Also, these options may offer financial assistance
for your relocation and could be less damaging to your long-term credit than a foreclosure.

Im portant inform ation about foreclosure proceedings
Please call us as soon as possible to determine if you qualify for one of the options listed above. W e are now returning your loan to
normal collection activity, which could include referral to foreclosure and a foreclosure sale. Do not ignore any legal notices about
your home. W e may be able to postpone foreclosure proceedings; however, foreclosure postponement is not guaranteed and you will
need to respond to aii notices to protect your legal rights.

If you have any questions about the collection or foreclosure process, please call us. if you do not understand the legal consequences
of foreclosure, we encourage you to contact an attorney or housing counselor for assistance.

W e are here to help

W e want to make sure you understand all options available to you. If you would like to discuss your options, or if your situation
changes, please call 1.800.669.6650.

You may also seek assistance at no charge from housing counselors, who are approved by the U.S. Department of Housing and Urban
Development (HUD), by calling the HOPE Hotline Number at 1.888.995.HOPE. Assistance in understanding this notice is available
through the HOPE Hotline.


DAMION BATES
Home Loan Team
Bank of America, N.A.

Bank of America, N.A. is required by law to inform you that this communication is from a detjt collector. However, the purpose of this communication is to
iet you know about your potential eligibility for programs to help you avoid foreclosure sale.



Mortgages funded and administered by an t i l Equal Housing Lender.
S Protect your personal information before recycling this document.




                                                             Exhibit A-27
                                                                                                                                               C3_1913-4B
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 62 of 79



Required disclosu res

Bank of America, N.A. is required by law to inform you that we are unable to fulfill your request for a loan modification and the federal
Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, or age (provided that the applicant has the capacity to enter into a binding contract); because all or
part of the applicants income derives from any public assistance program; or because the applicant has in good faith exercised any
right under the Consumer Credit Protection Act. The federal agency that administers compliance with this law concerning this creditor is
The Office of the Comptroller of the Currency, Customer Assistance Group, 1301 McKinney Street, Suite 3450, Houston, TX 77010-
9050.




                                                             Exhibit A-28
                                                                                                                                  C3 1913-4B
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 63 of 79




                                                                                           C3_185-4 Loan Mod Decline 15197 08/23/2012
BanksfAffierica


   Home Loans

TX2-977-01-34
5401N Beach St
Fort Worth, TX 76137


                                                                                       Notice Date:           O ctober    2, 2012
                                                                                       A ccount No.:          16422 9 3 6 4
Karen D Smith
Po 60 x 224 1 7                                                                        Property A ddress:
S eattle, W A 98 1 2 2                                                                 819 21st Avenue
                                                                                       Seattle, W A 9 8 1 2 2




Dear Karen D Smith:

We have reviewed your request for a home loan modification. Unfortunately, your loan is not eligible for
the following reason(s):

     •    Your loan is not eligible for a modification because we service your loan on behalf of an investor
          or group of investors that has not given us the contractual authority to modify your loan.


We want to work with you to help you determine what options may be right for your individual situation.
We strongly encourage you to consider the options below in order to avoid foreclosure:

S h o rt S ale - With this option, you satisfy your mortgage debt by selling your home at fair market value,
even if the sale is for less than what you owe on your mortgage.

D eed in Lieu o f F o reclo su re - With this option, you avoid foreclosure on your home and satisfy your
mortgage debt by voluntarily transferring ownership of your property to us.

These options have different requirements and guidelines, and not all loans qualify. Benefits of these
options could include possible relocation assistance payments for borrowers who qualify and potentially
less severe impacts to your credit than with a foreclosure.

Im p o rtan t inform ation ab o u t fo reclo sure p ro cee d in g s
Please contact us as soon as possible to determine if you qualify for one of the options listed above. At
this time we are returning your loan to normal collection activity, which could include referral to
foreclosure, or a foreclosure sale. N o te th a t d u rin g th e 30-day period in w h ich you m ay co n tact us
a n d p ro vid e inform ation w hich you b elie ve s h o w s o u r decision is incorrect, w e m ay b eg in or
re s u m e th e fo rec lo s u re p ro cess an d ev en c o n d u ct a foreclo sure sa le. Do not ignore any legai
n o tic e s regarding your hom e. We m ay be able to postpone foreclosure proceedings if you contact us
and provide us with the information necessary to evaluate you for these other options. However,
postponement is not guaranteed and you will need to respond to all notices to protect your legal rights.



 B ank of Am erica, N .A . the servicer of your home ban, is required by law to inform you that this communicalion is from a debt
 ooiiector. If you are currently in a bankruptcy proceeding, or have preiAxisly obtained a dischatge of this debt under applicable
  bankrufXcy law, this is not an attempS to collect, a demand for payment, or an attempt to impose personal liability for that debt
  You are not obligated to discuss your home loan vwtti us or to enter into a loan modification or other loan assistance program.
                You should consult with your bankruptcy attorney or other advisor about your legal rights and options.

      MILITARY PERSONNELySERVICEMEMBERS: If you or your spouse is a member of the military, please contort us
     immediately. The federal Servicemembers Civil Relief Act and comparable state laws afford significant protections and
    benefits to eligible milifary service personnel, including protections from foreclosure and interest rate relief. For additional
 information and to determine eligibility please contact our Military Assistance Unit toll free at 1-877-430-5434. If you are calling
                                      from outside the U.S. please contoit us at 1-817-685-6491.
                                                             Exhibit A-29
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 64 of 79




If you have any questions about the foreclosure process, please call us. If you do not understand the
legal consequences of foreclosure, we encourage you to contact an attorney or housing counselor for
assistance. Our records show that you are currently in bankruptcy. We know this is a difficult time for
you and we want to help. If you would like to be considered for other programs we offer to assist
homeowners, you or your attorney may contact us at the telephone number below to explore available
options for which you may qualify. Our programs are strictly voluntary, and you have no obligation to
respond to this letter or to enter into any of these programs. W e u rg e you to consult yo u r b an kru p tcy
atto rn ey o r o th e r ad vis o r ab o ut your legal rights a n d optio ns an d how these program s m a y affect
them .

We acknowledge that we are prevented by applicable bankruptcy law from imposing personal liability on
you for the debt. However, the property that is security for the debt is still subject to possible foreclosure.
Please contact us as soon as possible to determine if you may qualify for an option to help you prevent a
foreclosure on your home. If you have a foreclosure sale pending, per your investor’s guidelines and as
permitted by applicable law, we may be able to put a hold on that sale while you are being considered for
an option. However, postponement is not guaranteed and you will need to respond to all notices to
protect your legal rights. If you have any questions about the foreclosure process, please call us. If you
do not understand the legal consequences of foreclosure, or have any questions about the foreclosure
process, we encourage you to contact your attorney or housing counselor for assistance.

W e a re here to help
We want to make sure you understand all options available to you. If you would like to discuss your
options, or if your situation changes, please call 1.800.669.6650.


You may also seek assistance at no charge from housing counselors, who are approved by the U.S.
Department of Housing and Urban Development (HUD), by calling the HOPE Hotline Number at
1.888.995.HOPE. Assistance in understanding this notice is available through the HOPE Hotline.


Petal Elbers
Office of the CEO and President
Bank of America, N.A.




                                                Exhibit A-30
Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 65 of 79




R eq u ired d is c lo s u r e s

Bank of America, N.A., is required by law to inform you that we are unable to fulfill your request for a loan
modification and the federal Equal Credit Opportunity Act prohibits creditors from discriminating against
credit applicants on the basis of race, color, religion, national origin, sex, marital status, or age (provided
that the applicant has the capacity to enter into a binding contract); because all or part of the applicant's
income derives from any public assistance program; or because the applicant has in good faith exercised
any right under the Consumer Credit Protection Act. The federal agency that administers compliance
with this law concerning this creditor is; Bureau of Consumer Financial Protection, 1700 G Street NW.,
Washington, DC 20552.




                                                Exhibit A-31
           Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 66 of 79



    P.O. BOX 1410                                                                                                                                     Mon - Thors: 8:OOAM-6:OOPM
    TROY, Ml 48099-1410                                                                                                                                       Fri:8:00AM-5:00PM
    RETURN SERVICE REQUESTED                                                                                           h           S e rv ic in g
                                                                                                                  ■4                                          Sat:8:00AM-3:00PM
                                                                                                                               Phone Num ber: 866-825-2174
                                                                                                                                      Fax: 866^ 67-1187
                                                                                                                           e-M ail: LossM itigation@ Resurgent.com

                                                                                                                  Loan Number:          0515396262
    .......................................................................................... I
                                                                                                                                        BANK OF NEW YORK AS
                                                                                                                  Creditor:
                                                                                                                                        TRUSTEE FOR CWABS 2007-SD l
    S-SFRECS20 L-1030A-051S396262R-6
    P3AC290020033a - 291S94560100676                                                                              Principal Balance: $356,250.00
    K A R EN D SM ITH                                                                                             Property:          819 21St Avenue
    P O B O X 22417                                                                                                                  Seattle, W A 98122
    S E A T T L E W A 98122-0417




                                                                                                                                                                     1/29/2014


Dear Karen D Smith:

Resurgent M w tgage Servicing, a division o f Resurgent C o ita l Services L.P. (“Resurgent”) has received your request fi>r a loss
m itigation pre^ram. W e are currently reviewing your initial documentation package to determine if the referenced loan qualifies for
m e o f our programs.

The evaluation process w ill begin when we receive aU required docum entatim . During the evaluation process, your prq>erty w ill not
be referred to fiveclosure or be sold at a fiseclosure sale if the foreclosure process has already been initiated.

It m ay take up to 30 days fin: Resurgent to review your request afier we receive all required documentation. AU docum ents m ust be
no old er th an 90 days at th e tim e th e co n ^ lete package b received. I f additional documentation is needed, we w ill contact you.

Please continue to make your m onthly payment according to your loan agreem ent

Upon com pletion o f the evaluation process, we w ill notify you o f the results in writing. I f you are approved for a loss m itigation
program, w e w ill notify you o f the length o f tim e you have to consider the offer before accepting. In m ost cases, this is between 14
and 30 days.

Should your loan not qualify for a particular loss m itigation program such as a m odification, w e wUl review your loan fi}r other
possible workout options or foreclosure alternatives such as a short sale. The tim eline o f a short sale can vary between 30 and 120
days after the receipt o f all required documentation based on tiie current investor. I f q^proved for a short sale. Resurgent Mortgage
Servicing reserves foe right to pursue a deficiency payment i f such deficiency claim is permitted by eq^plicable law.

Should you have questions, please contact us at 866-825-2174 or visit our website at www.resurgentmtg.com.

Sincerely,

Loss M itigation Department
Resurgent M ortgage Servicing




                     SEE REVERSE SIDE OR ATTACHED FOR AN IMPORTANT STATEMENT OF YOUR RIGHTS.
                                                                                                   T- 1 -1 ■. 1                                     PB00001 AnS15396262 0CC970101J0400
                                                                                                   Exhibit A-32
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 67 of 79




                             P lease read th e follow ing im portant notices as they m ay affect your rights.

This is an attempt to collect a debt and any in£»m ation obtained w ill be used f<n that purpose. This canamunicatim is &can a debt
collector.

I f this debt was dkcharged in a bankruptcy without a valid reofihrmation, please understand that Resurgent is not att^ ipting to
collect the debt from you personally, but is rather seeking to protect the cred ito ’s r i^ t in the a sso cia te collateral. Please disregard
any contrary provisim s contained in this letter and interpret this communicaticm accordingly.

A ttention Servicem em bers and D ependents: The federal Servicemembers C ivil R elief A ct and certain state laws provide
important protections for you, in clu & g prohibiting foreclosure under most circumstances during and nine months afier the
servicemember’s m ilitary or other service.

The follow ing is a Spanish translation o f the information previously provided:

                          L ea p or favor las siguientes avisos im portantes qne puedan afectar sus derechos.

E l objeto de la presaite notificacidn es gestionar el cobro de la deuda, y toda infermacidn obtenida serd utilizada a tal fh . La
presente comuiucacidn proviene de un agente de cobro de deudas.

S i esta deuda no foe liberada e a una quiebra sin una reafirmacidn vdlida, entienda que Resurgent no busca cohrar la deuda de usted
personalmente, sm o que busca proteger los derechos del acreedor en la garantia asooada. Haga caso om iso de las disposidones
coniradictorias que se encuentran en esta carta e interprete esta comunicacidn en consecuencia.

A tenddn M Oitares y sns D ependientes: La Ley Federal De Amparo C ivil Para M ilitares y algunas leyes estatales les p rc^ cio n a n
protecciones im portantes, las cuales en la mayoria de las circunstancias incluyen la prohibicidn de los ju id os hipotecarios durante y
nueve m eses despuds de su tiem po de servido activo m ilitar u otro servido.




                                                                Exhibit A-33
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 68 of 79



    P.O.BOX 1410                                                                                                  M on - T hu rs: 8:OOAM-6;OOPM
    TROY, Ml 48099-1410                                                                                                     Fri:8:OOAM-5;OOPM
    RETURN SERVICE REQUESTED                                                                     S c n 'ic in g
                                                                                                                            Sat:8:OOAM-3:OOPM
                                                                                            Phone Num ber: 866-825-2174
                                                                                                  F as: 866-467-1187
                                                                                        e-M ail: LossM itigation@ Resurgent.coin


                                                                                              Loan#: 0515396262

             S-SFRECS20 L-1038 A43515396262 R-6                                                         BANK OF NEW YORK AS
                                                                                            Creditor:
             P3AFL600200011 -281829411100029                                                            TRUSTEE FOR CWABS 2007-SD l
             K A R EN D SM ITH                                                    Principal Balance: $356,250.00
             PO B O X 22417
             S E A T T L E W A 98122-0417                                                   Prqjerty; 819 21St Avenue
                                                                                                      Seattle, WA 98122




                                                                                                                                  1/30/2014

Dear Karen D Smith:
Resurgent Mortgage Servicing, a division o f Resuigort Capital Services LJ*. (“Resurgent”) has received your request fin- loss m itigation;
however, you have not provided all the documentation previously requested. I f we do not receive the requir^ documents by
3/1/2014, w e m ay condode that you have withdrawn your request for a modification and may resume other means to collect any
amounts due on your account. T o proceed w ith your request for a m odification, you must submit the documents marked w ith an “X”
to Resurgent.
I f you believe you have provided the requested documentation, please call us at 866-825-2174 as the received documentation may
have been incom plete, needs fbrther clarification, or was not received firr all borrowers/contributors.
   &     Signed and dated IRS Form 4506-T (Request fm Transcript o f Tax Return), including social security numbers for aU
         borrowers/contributors
   Gi    Copy o f your most recent tw o bank statements including all pages o f all borrowers/contributors accounts (must be dated less
         than 90 days old at the tim e the com plete package recived)
Please m ail the required documentatimi to the address below using the enclosed postage-paid envelope.
I f w e do not receive this informatirm 2/14/2014, we m ay close your requ^t for assistance.

                                              Resuigent Mortgage Servicing
                                              P.O. Box 10826
                                              MS: 157
                                              G reotville, SC 29603

Y ou may fex the infi»m atian to 866-467-1187 to expedite tiiis process.

Upon receipt o f the required documentaticm, we w ill com plete our review o f your loan for a m odification. Should your loan not
qualify for a modificatioD, we w ill review your loan for other possible workout options.

I f fitreclosure action has begun, it w ill continue until the loan’s delinquency is brought current, you qualify for and com plete a loan
m odification or other ap p lic^ le workout qption, or the loan is paid in

Please do not delay returning the required information, as all paperwork must be submitted befinre a workout option may be
considered. Thank you in advance fitr your prompt attenticm to th is matter.

Should you have questions, please contact our office at 866-825-2174 or visit our website at www.resurgentmtg.com.

Sincerely,

Loss M itigation Department
Resurgent M ortgage Servicing

Enclo5ure(s):Postag&-paid envelope
             Form 4506-T


                                                            Exhibit A-34
                                                                                                                                        (W2590103ffi400
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 69 of 79




                            P lease read the fidlow ing im portant notices as they m ay affect your r^ h ts.

This is an attempt to collect a debt and any information obtained mU be used for that purpose. This communication is firom a debt
collector.

I f th is debt was discharged in a bankruptcy without a valid reafSnnaticm, pl^ ise understand that Resurgent is not attempting to collect
the debt from you p e r sc ^ ly , but is rather seeidng to protect the creditor’s r i^ t m the associated coU atoal. Please disregard any
contrary provisions contained in this letter and interpret tin s communication accordingly.

A ttention Servicem em bers and D ependents: The federal Sorvicemembers C ivil R elief A ct and certain state law s provide important
protections fin you, including prohibiting foreclosure under m ost circumstances during and nine months after the servicemember’s
m ilitary or other service.

The fi>llowing is a Spanish translation o f the infinm ation previously provided:

                         L ea por favor las siguientes avisos im portantes qne puedan afectar sus derechos.

El btgeto de la presente notificacidn es gestionar el cbhro de la deuda, y toda inform addn obtenida serd utilizada a tal fin. La presente
com unicacidi proviene de un ^ e n te de cobro de deudas.

Si esta deuda no fue liberada en una quiebra sin una reaftrmacidn vdlida, entienda que Resurgent no busca cobrar la deuda de usted
personalm ente, sino que busca proteger los derechos del acreedor en la garantia asociada. Haga caso om iso de las disposiciones
contradictodas que se encuentran en esta carta e interprete esta comunicacidn en consecuenda.

A tencidn M ilitares y sirs D ependientes: La Ley Federal D e Amparo C ivil Para M ilitares y algunas leyes estatales les propordonan
protecdones importantes, las cuales en la mayoria de las drcunstancias incluyen la prohibiddn de los ju id os hipotecarios durante y
nueve m eses despu^ de su tiem po de servido activo m ilitar u otro servido.




                                                               Exhibit A-3 5
  Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 70 of 79




February 19,2014


Resurgent Mortgage Servicing
P O Box 10826
Greenville, SC 29603-0826

Karen D Smith
P O Box 22417
819 21"'Avenue
Seattle, WA 98122



       Re     REQUEST FOR MEET AND CONFER
              Loan number 0515396262

To Whom It May Concern

I am writing to respond to a Notice of Pre-Foreclosure Options, under RCW 61 24 031, which I
received on November 28’2012, though was dated November 21,2012 I am reaaesting a meeting
(“meet and confer”! with the beneficiary of mv mortgage.

A loan servicer may not issue a Notice of Default until the meeting occurs Under RCW
61 24 031(4)(l)(e), if a meeting is requested by the homeowner, the beneficiary shall schedule the
meeting to occur before the notice of default is issued Consequently, the foreclosure process
cannot move forward until I meet with the beneficiary o f my loan

Under RCW 61 24 03 l(4)(l)(f), I have the nght to request an in-person meeting within thirty days of
the Notice of Pre-Foreclosure Options I eun requesting an IN -P E R SO N meeting I understand that if
I request an m-person meeting, it must be held in the county where I live

Dunng the meetmg, I understand the beneficiary will assess my financial ability to modify or
restructure the loan, includmg a discussion of options to avoid foreclosure A person who is authonzed
to agree to a resolution, including modifying or restructunng the obligation on behalf of the
beneficiary, must be present in-person or by telephone or video conference dunng the entire meeting

Please contact me by mail at P O Box 22417 Seattle, WA 98122 and if you need to reach me by phone
that number is 206 329 9303 to schedule the meeting with the beneficiary of my mortgage




                                                 Exhibit A-36
    Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 71 of 79




February 23 2014


Resur;gent M ortgage Servicuig
PO Box 10826
G reenville. SC 2 9 6 0 3 -0 8 2 6
8 6 6 8 2 5 2174


RE Borrower Response Package for Loan # 0 5 1 5 3 9 6 2 6 2
     Property Address 8 1 9 21st Ave Seattle, WA 98122


Dear Loss M itigation Department


I am w riting to offer som e additional m sight and explanation as requested, about my current situation and fm ancial
hardship that makes it difficult to pay my mortgage


1 have ow ned m y home sm ce Januaiy 1985 and have worked as a Residential Real Estate Appraiser sm ce 1990 My
financial hardships begm due to the w oes o f the Housing Industry brought on by the Countries Economic Downturn This
situation caused an enorm ous decrease m my reduction and lack of mcome creating circum stances outside o f m y control I
have worked hard to put m yself m a position so that I could keep my home I have done any and every thmg that I could
do from working to m crease my mcome low ering expenses elim inating debt to supplying all docum entation requested
from m e I have com pleted and submitted paperwork on numerous occasions over the years requesting a forbearance
rate reduction m odification w orkuig w ith HUD approved Counselors and most recently working to get qualified for the
UP-HAMP On February 1 2 0 1 2 I was let go from my job and received unem ploym ent benefits D uring this tim e I
enrolled m the Worker Retraining Program “In Demand’ career trammg to expand m y current skills This opportunity
offered the ability to make sure that I am more marketable and assured success in acquiring stable employment to meet my
financial obligations I com pleted the program on December 12 2013 and I am currently seeking employment


On November 7 2013, Bank o f Am enca told me that they were sending out the paperwork yet agam to assist m e The
package never arrived and instead I received mformation m forming me that my servicer would be changing as o f
Decem ber 16 2 0 13


Thank you m advance for your tim e and attention If you have any other questions or need any additional inform ation
please do not hesitate to contact me




Seattle WA 9 8 12 2
2 06 3 29 9 3 0 3
kdelores@ msn com




                                                              Exhibit A-3 7
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 72 of 79



    P.O.BOX 1410                                                                        ^ S IJ R C j E N I        M on-Thnrs:8;00AM -6:00PM
    TROY. Mi 48099-1410
    RETURN SERVICE REQUESTED                                                                     S c rric iN -m
                                                                                                                         Fri:8:OOAM-5:OOPM
                                                                                                                         Sat:8:OOAM-3:OOPM
                                                                                             Phone N um ber: 866-825-2174
                                                                                                   Fax: 866-467-1187
                                                                                         e-M ail: LossM itigation@ Resurgent.com


                                                                                              L oan#: 0515396262

             S-SFRECS20 L -1039A ^15396262R -6                                                           BANK OF NEW YORK AS
                                                                                             Creditor:
             P3D02S(X£00017 - 299866134100049                                                            TRUSTEE FOR CWABS 2007-SD l
             KA REN D SM ITH                                                       Principal Balance: $356,250.00
             PO B O X 22417
             SE A T T LE W A 98122-0417                                                      Prqterty: 819 21St Avenue
                                                                                                       Seattle, WA 98122




                                                                                                                                  2/28/2014

Dear Karen D Smith:
Ihank you fer providing Resurgent M o i^ g e Servicing, a division o f Resurgent Capital Services L.P. (“Resurgent”) w ith the requested
documentation needed to process your request for loss m itigation; however, a c tio n a l documentation is needed to complete your
request. I f we do not receive the required documents by 3/10/2014, w e w ill conclude that you have withdrawn your request & a
m odification and m ay resume other means to collect any amounts due on your account. To proceed with your request for a
m odification, you must submit the documents marked with an “X” to Resurgent
I f you believe you have |uovided the requested documentation, please call us at 866-825-2174 as the received documentation may
have been incom plete, needs fiirther clarification, or w as not received fin all borrowers/contributors.
   B     Signed and dated IRS Form 4506-T (Request fin Transcript o f Tax Return), including social security numbers for all
         borrowers/contributors
   B     Copy o f your m ost recent two bank statements including all pages o f all borrowers/contributors accounts (must be dated less
         than 90 ^ y s old at the tim e the com plete package recived)
Please m ail the required documentation to the address below using the enclosed postage-paid envelope.
I f w e do not receive this information 1^, w e close your request fin assistance.

                                              Resurgent Mortgage Servicing
                                              P.O. Box 10826
                                              MS: 157
                                              Greattville, SC 29603

You may & x the infinm atian to 866-467-1187 to expedite this process.

Upon recen t o f the required documentation, w e w ill com plete our review o f your loan fin a m odification. Should your loan not
qualify fin a m odification, w e w ill review your loan fin other possible workout qttions.

I f foreclosure action has begun, it w ill continue until the loan’s delinquency is brought current, you qualify for and complete a loan
m odification or other applicable workout cation, or the loan is paid in

Please do not delay returning the required infinm ation, as all paperwork must be submitted befine a workout opticm may be
considered. Thank you in advance for your prompt attentim to this matter.

Should you have questions, please contact our office at 866-825-2174 <n \is it our w ebsite at www.resurgentmtg.com.

Sincerely,

Loss M iti^ tion Department
Resurgent M ortgage ServicingResurgent Mortgage Servicing

Enclosure(s):Postage-paid envelope
             Form 4506-T


                                                            Exhibit A-3 8                                                                  000810103N0400
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 73 of 79




                            P lexse read the fd low in g im portant n otices as th ey m ay affect yonr rights.

This is an attempt to collect a debt and any information obtained w ill be used fca: that purpose. This communication is from a debt
collector.

If you are a customer in banknq>tcy or a custmner who has received a bankruptcy discharge o f this debt: please be advised that this
notice is to advise you o f the status o f your mortgage loan. This notice constitutes neither a demand for payment nor a notice o f
personal liability to any recipient h ereof who m ight have received a discharge o f such debt in acc<»rdance with applicable bankruptcy
laws or who m i^ t be subject to the automatic stay o f Section 362 o f the United States Bankruptcy Code. However, it m ay be a notice
o f possible enforcem ent o f the lien against the collateral prcperty, which has not been discharged in your bankruptcy.

A ttention Servicem em bers and D ependents: The federal Servicemembers C ivil R elief Act and certain state law s provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances during and nine months
after the servicemember’s m ilitary or other service. Counseling for covered servicemembers is available from M ilitary QneSource
and the United States Armed Fm'ces Legal Assistance or other sim ilar agm cies.

The follow ing is a Spanish translation o f the infonnaticHi previously provided:

                         L ea por favOT la s signientes avisos impOTtantes que puedan afectar sus derechos.

El obgeto de la presente notificacidn es gestionar el cobro de la deuda, y toda informacidn obtenida serd utilizada a tal fin. La presente
comunicacidn proviene de un agente de cofaro de deudas.

Si usted es un cliente en situacidn de bancarrota o un cliente que ha recibido una elim inacidn de esta deuda por bancarrota: tenga en
cuenta que esta notificaddn tiene como fin informarle sobre el estado de su prdstamo hipotecario. Este aviso no ccmstituye una
exigenda de pago n i un aviso de responsabilidad d v il cm tra ningno de lo s destinatarios de la presente notificaddn, que pudiese
l u t e redbido rm descargo de este tipo de deuda de confotmidad con la leg isla d d i vigente solve bancarrota o que pudiera ser ot^eto
de suspensidn automStica en virtud ^ 1 A rticulo 362 del C6digo de Bancarrota de los Estados Unidos. N o obstante, puede ser ima
notificadbn de una posible aplicaddn de gravamen sobre la prqnedad como gaiantia, que aun no ha sido d e sc a r g ^ en su proceso de
bancarrota.

A tencidn uniform ados y dependientes: la Ley federal de Ayuda C ivil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interds y la prcdubicidn de las ejecuciones
hipotecarias en la maycvia de las circunstancias dumnte y nueve m eses despuds del servido m ilitar u otro tipo de servicio. Hay
consejeria para los uniformados disponible de M ilitary CtaeSource y de Ihtited States Armed Farces Legal Assistance (A sistenda
juridica para las Fuerzas Armadas de los Estados Unidos) u otros o r ^ is m o s sim ilares.




                                                                   Exhibit A-39
       Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 74 of 79



    P.O.BOX 1410                                                                                              M on - Thnrs: 8:OOAM-6:OOPM
    TROY, Ml 48099-1410                                                                                                Fri:8;00AM-5;00PM
    RETURN SERVICE REQUESTED
                                                                                      M ortgage Servicing
                                                                                           Phone N um ber: 800-365-7107
                                                                                                F ax:866-467-1187
                                                                                   E m ail: Lossm itigati(si@ shellpouitM TG.cam

    ..............                                                             Loan Number: 0515396262
    S-SFRECS20 L-1040A-0515396262R-106                                         Balance:     $356,250.00
    P3DSK600200211 -302713401100422
                                                                               Property:    819 21St Avenue
    KA REN D SM ITH
    P O B O X 22417                                                                         Seattle, W A 98122
    SE A T T LE W A 98122-0417




3/7/2014




D ear K aren D Sm ith:

Shellpoint Mcntgage Servicing (“Shellpoint”) has reviewed your request for a loan m odification under the Home Affordable
M odification Program (‘UAM P”) in addition to other loss m itigation options.

W e are unable to offer you a loss m itigation option because you did not provide us w ith the documents w e requested. W e have
notified you o f the ^ e c ific documents w e need and the tim e firames required to provide fiiem to us.

You have 30 calendar days firom the date o f this notice to contact SheUpoint to discuss the reason you were not approved for a
HAMP m odification or to discuss alternative loss m itigation options that m ay be available to you.

Please be aware that your loan may be referred to foreclosure during this tim e, or any pending foreclosure action may continue.
However, a foreclosure sale w ill not be conducted and you w ill not lose your home during this 30 day period (or any longer period
required for us to review supplemental m aterial that you m ay provide in response to this N otice).

T o reinstate your mortgage, you must pay $321,984.37 no later than 3/21/2014. It is important that you make the fitil payment listed
above by 3/21/2014.

I f you do not reinstate your mortgage by 3/21/2014 and you fell ferther behind in your payments, w e m ay refer your mortgage to
fiareclosure, or cm tinue w ith foreclosure proceedings i f any have begun. Once you reinstate your loan, i f you subsequently
experience a financial hardship, please ccmtact us to request reconsideration for mortgage payment assistance or other foreclosure
prevention alternative.

W e recognize that this m ay be disappointing new s for you. However, it is impcatant that you make the full payment listed above as
quickly as possible and continue to make your mortgage payment 1^ the scheduled due date in order to avoid foreclosure.

Please send your payment in the fifil amount due to:

                                                    Shellpoint Mortgage Servicing
                                                           P.O . Box 19006
                                                     G reenville, SC 29602-9006

I f you have questions about your mortgage payment, please contact us at 800-36S-7107.

S incerely,
SheUpoint Mortage Servicing




                                                                                          P3DSKB002002111000422 S-SFRECS20 L-1040 AOS15396262
                                                         Exhibit A-40
        Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 75 of 79



    P.O. BOX 1410                                                                                                     Mon - Thnrs: 8:00AM-6:00PM
    TROY, Ml 48099-1410                                                                                                       Fri:8:00AM-5:00PM
    RETURN SERVICE REQUESTED
                                                                                               M ortgage S ervicing
                                                                                                    Phone Num ber: 866-825-2174
                                                                                                         Fax: 866-467-1187
                                                                                            E m ail: Lossmitigation@ shellpointM TG. com

                                                                                                   Loan #: 0515396262
           S -S F R E C S 2 0 L-10 38 A -0 5 1 5 3 9 6 2 6 2 R -1 06                      Principal Balance: $356,250.00
           P3I7FV00200023 - 314838055 100183
            KAREN D SMITH                                                                         Property: 819 21St Avenue
            PO BOX 22417                                                                                    Seattle, WA 98122
            SEATTLE W A 98122-0417




                                                                                                                                    4/28/2014

Dear Karen. D Smith;
Shellpoint M ortgage Servicing (“Shellpoint”) has received your request for a loss m itigation program . However, you have not
provided a ll the documentation previously requested. I f we do not receive the required documents by 5/28/2014, we may conclude that
you have withdrawn your request for a m odification and may resume other means to collect any amounts due on your account. To
proceed with your request for a m odification, you must submit the documents marked with an “X” to Shellpoint.
The evaluation process w ill begin w hen we receive all required docum entation. D uring the evaluation process, your property
w ill not b e referred to foreclosure or be sold at a foreclosure sale if the foreclosure process has already been in itiated . If your
foreclosure process has been initiated, we may be unable to stop a sale ■wdiere a court with jurisdiction over the foreclosure proceeding
(if any) or public official charged with carrying out the activity could fail or refuse to halt a scheduled foreclosure sale.
It m ay tak e up to 30 days for Shellpoint to review your request after w e receive a ll required docum entation. A ll documents
must be no older than 90 days at the tim e the complete package is received.
Please continue to make your monthly payment according to your loan agreement.
Upon completion o f the evaluation process, w e w ill notify you o f the results in writing. If you are approved for a loss m itigation
program, w e w ill notify you o f the length o f tim e you have to consider the offer before accepting. In most cases, this is between 14 and
30 days.
Should yoiff loan not qualify for a particular loss m itigation program such as a m odification, we w ill review your loan for other
possible workout options or foreclosure alternatives such as a short sale. The tim eline o f a short sale can vary between 30 and 120
days after the receipt o f all required documentation based on the current investor. If approved for a short sale, Shellpoint reserves the
right to pursue a deficiency payment if such deficiency claim is permitted by applicable law.
You should consider contacting servicers o f any other mortgage loans secured by the same property to discuss available loss
m itigation options.
Should you have questions, please contact us at 866-825-2174 or visit our website at www.shellpointM tg.com .
I f you believe you have provided the requested documentation, please call us at 866-825-2174 as the received documentation may
have been incom plete, needs further clarification, or was not received for a ll borrowers/contributors.
   IS    Signed and dated IRS Form 4506-T (Request for Transcript o f Tax Return), including social security numbers for all
         borrowers/contributors
   B     Copy o f your m ost recent bank statements including all pages o f all borrowers/contributors accounts (must be dated less than
         90 days old at the tim e the complete package recived)
   ®     Copy o f homeowners association dues for the current year
Please m ail the required documentation to the address below using the enclosed postage-paid envelope.
I f we do not receive this information by 5/28/2014, we w ill close your request for assistance.

                                                          Shellpoint Mortgage Servicing
                                                          P.O. Box 10826
                                                          MS: 157
                                                          Greenville, SC 29603

                                                                       Exhibit A-41                                                        00160010880400
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 76 of 79



You m ay fax the information to 866-467-1187 to expedite this process.

I f foreclosure action has begun, it w ill contmue until the loan’s delinquency is brought current, you qualify for and com plete a loan
m odification or other applicable workout option, or the loan is paid in fiill.

Please do not delay returning the required information, as all paperwork must be submitted before a workout option may be
considered. Thank you in advance for your prompt attention to this matter.

Should you have questions, please contact our office at 866-825-2174 or visit our website at www.shellpointM tg.com.

Sincerely,


Shellpoint Mortgage Servicing

Enclosure(s): Postage-paid envelope
              HOA Form
              Form 4506-T


                            Please read the follow ing im portant notices as they may affect your rights.

This is an attempt to collect a debt and any information obtained w ill be used for that purpose. This communication is fi'om a debt
collector.

I f you are a customer in bankruptcy or a customer who has received a bankruptcy discharge o f this debt: please be advised that this
notice is to advise you o f the status o f your mortgage loan. T his notice constitutes neither a demand for payment nor a notice o f
personal liability to any recipient h ereof who might have received a discharge o f such debt in accordance with applicable bankruptcy
laws or who m ight be subject to the automatic stay o f Section 362 o f the United States Bankruptcy Code. However, it m ay be a notice
o f possible enforcem ent o f the lien against the collateral property, which has not been discharged in your bankruptcy.

A ttention Servicem em bers and D ependents: The federal Servicemembers C ivil R elief Act and certain state laws provide important
protections for you, including interest rate protections and prohibiting foreclosure under most circumstances dtuing and nine months
after the servicemember’s military or other service. C ounseling for covered servicemembers is available fi-om M ilitary OneSource
and the United States Armed Forces Legal Assistance or other sim ilar agencies.

The follow ing is a Spanish translation o f the information previously provided:

                         Lea por favor las siguientes avisos im portantes que puedan afectar sus derechos.

El objeto de la presente notificacidn es gestionar el cobro de la deuda, y toda informacidn obtenida serd utilLzada a tal fin. La presente
com unicacion proviene de un agente de cobro de deudas.

Si usted es un cliente en situacidn de bancarrota o un cliente que ha recibido una elim inacidn de esta deuda por bancarrota: tenga en
cuenta que esta notificacion tiene como fin informarle sobre el estado de su prdstamo hipotecario. Este aviso no constituye una
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacion, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad con la legislacion vigente sotee bancarrota o que pudiera ser objeto
de suspensidn autom^tica en virtud del Articulo 362 del Codigo de Bancarrota de los Estados Unidos. No obstante, puede ser una
notificacidn de una posible aplicacidn de gravamen sobre la propiedad como garantia, que aftn no ha sido descargada en su proceso de
bancarrota.

A tenci6n uniform ados y dependientes: la Ley federal de Ayuda C ivil para Uniformados y algunas leyes estatales brindan
importantes protecciones para usted, que incluyen protecciones para las tasas de interes y la prohibicion de las ejecuciones
hipotecarias en la mayoria de las circunstancias durante y nueve m eses despues del servicio m ilitar u otro tipo de servicio. Hay
consejeria para los uniformados disponible de M ilitary OneSource y de United States Armed Forces Legal A ssistance (A sistencia
juridica para las Fuerzas Armadas de los Estados Unidos) u otros organismos similares.




                                                          Exhibit A-42
       Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 77 of 79




                             P lease read the foU ow ii^ im portant notices as th ey m ay affect your rights.

This is an attempt to collect a debt and any information obtained w ill be used for that purpose. This communication is            a debt
collector.

I f you are a custom s: in bankruptcy or a customer who has received a bankruptcy discharge o f this debt: please be advised that this
notice is to advise you o f the status o f your mortgage loan. This notice constitutes neither a demand for payment nor a notice o f
personal liability to any recipient h ereof who m ight have received a discharge o f such debt in accordance with applicable bankruptcy
law s OTwho m i^ t be subject to the autcanatic stay o f Section 362 o f the United States Bankruptcy Code. However, it m ay be a notice
o f possible enfin-cement o f the lien against the coUateral property, w hich has not been discharged in your bankruptcy.

A ttention Servicem em bers and D ependents: The federal Servicemembers C ivil ReUef A ct and certain state laws provide
important protections fer you, including interest rate protections and prchibiting foreclosure under most circum stances during and
n in e mcmths after the servicemember’s military ot other service. Counseling f e covered servicemembers is available from M ilitary
OneSource and the U nited States Armed Forces Legal A ssistance or other sim ilar agencies.

The follow ing is a Spanish translation o f the infijrmation previously provided:

                         L ea por favor la s signlentes avisos in ^ o ita n tes que pnedan afectar sus derechos.

E l objeto de la presente notificaci(hi es gestionar el cobro de la deuda, y toda informaci(hi obtenida seri utilizada a tal fin. La
presente comunicacidn proviene de un agente de cobro de deudas.

Si usted es un cliente en situaci6n de bancarrota o un cliente que ha redbido una elim inacidn de esta deuda por bancarrota: tenga en
cuenta que esta notificacidn tiene como fin infbrmarle sobre el estado de su prdstamo hipotecario. Este aviso no constituye ima
exigencia de pago ni un aviso de responsabilidad civil contra ningno de los destinatarios de la presente notificacidn, que pudiese
haber recibido un descargo de este tipo de deuda de conformidad ccm la legisladdn vigente sobre bancarrota o que pudiera ser objeto
de suspensidn aatomdtica en virtud del Articulo 362 del Cddigo de Bancarrota de los Estados Unidos. N o obstante, puede ser una
notificacidn de una posible ^ lica cid n de gravamen sobre la pr<^iedad como garantia, que aun no ha sido descargada en su proceso
de bancarrota.

A tencidn uniform ados y dependientes: la Ley federal de Ayuda C ivil para Uniformados y algunas leyes estatales brindan
importantes protecdm ies para usted, que incluyen protecciones para las tasas de interds y la prohibicidn de las ejecudones
hipotecarias en la mayoria de las circunstandas durante y nueve m eses despuds del servido mUitar u otro tipo de servido. Hay
consejeria para los unifiam ados diaponible de M ilitary CtaeSource y de U nited States Armed Forces Legal Assistance (A sistencia
juridica para las Fuerzas Armadas de los Estados U nidos) u otros organismos similares.




                                                             Exhibit A-43
         Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 78 of 79




05/22/2014         14:45          2063299303                                I04ITH                                                 PAGE       01/17


May 2 1 .2 0 1 4


SJKelipoint Kior^gage Servicuig
P.O. Box 10826
MS. 157
Greenville. SC 29603-0826
866 825 2174
866 467 1187 Bsx


R& lo an #0315396262
    Property Address. 819 2 Ist Ave, Seattle, WA 98122


D ear lo ss M itigation D epartm ent.


I am v o tin g to offer sam e additional      explanation and in           io Aft. Bred W illiams request for w hat I have discovered as notes
in m y file re<)ucsting check stubs and hoiw my file was dosed due to m e no t sending them . I am UNEMPLOYED, therefore I DO NOT'HAVE
ANY CHKlK STUBS! I w ould also like it know n ilutt 1 have nsvm once spoke w itii M r. W illiam s directly, n o r lu » h e evmr returned any of
my phone calls'. I d id send in th e m ost recent documenta on 4/23/2014. after I was in fem ed my file had been closed. I discovered vdiett
com pleting th e dmmments pronfided on your website, it w ould not allow you to made w ith an “X* as you requested, I felt the check m ark
was sufficient. I am subm itting all of th e docum ents again to com jt^ w ith you r request o f an "X” marfeing. I am also including ttw
docum ents you requested w ith an ‘x* m arking in tl» letter dated 4/28/2014 requesting an IBS 4506-T, I h o a ^ it was sent before and S
m onths of b ank statem ents. I reside in a an g le fam ily home and there are NO homeowners’ association dues.


I previously subm itted fiie form titled *lnfiomtati<m Sharing A utiiorization, Non Bcsxower cred it A uthorization, and Non Borrow er
C ontribution Form." IN ESRORi W hen instructed by Ruby «m 04/Z5/2014 to ccmtpfete th e form s on your wehsjte I also sent in th is from
tiiongh it w as n o t completed. I did receive your request dated 04/28/14 fo r these form s to be com pleted There is one else a t fills tim e
to be considered. I have ow ned my hom e sin.ee January 1986 and have w orked as a Setidential Seal Estate Appraiser since 13SO. My
finandal hardships begin due to the woes of the Hem su^ Ihdastty, brought o n by the C ountries Economic D ow nturn. This situation caused
an enorm ous decrease in my reduction an d lack of inoorae. cxeating circnnKtasices outside of my control


I have w orhed h ard to put m yself in a position so th a t I could keep nty hom e. I have done any and every fiung ih at I could do, fifom
worW ng to Increase my income, low m ing expenses, dim inating debt to supplying all docum entation reqaerted from me. I have com pleted
and subm itted paperw ork on num erous occations over th e years, requesting a forbearance, rate reduction, m odification, w orking w ith
HUD approved Coonselcrs and most recently w oridng to get qualified fim fije UP-HAMP. O n Bebniary 1 ,2 0 1 2 ,1 was let so         from   m y jo b
and received uneuqiloytneiitbtaiefits. D uring titis tim e. 1 enrolled jn the W oritaerRcfiaintagPirt^ram “In D em antf career training to
expand my cu rren t skills


Thank you in advance for your tim e and a ttritio n . If you have any ofitef questions a : need any additional inform ation, please do not
hesitate to contact m e.


SinceaKly.




                                                                                                                                                      00
          Case 2:19-cv-00538-JCC Document 100-7 Filed 04/01/21 Page 79 of 79




                                       CERTIFICATE OF SERVICE
1

2    I certify that I served the foregoing pleading on th e following on February 2 2 ,2 0 1 6 , as follows;

3    D avid A. Leen
     L een & O ’Sullivan, PLLC
4
     520 E. Denny W ay
5    Seattle, W A 98122-2138
     O f Counsel for Plaintiff
6    E-M AIL; david@ leenandosullivan.com
7
     M ichael S. DeLeo
8    Peterson Russell K elly PLLC
     10900 N E 4* Street, Suite 1850
9    Bellevue, W A 98004-8341
     O f Counsel for D efendant M TC Financial, Inc., d/b/a Trustee Corps
10
     E-M AIL; m deleo@ prklaw .com
11
     _x_ by directly e-m ailing a true copy th ereo f to his or her e-mail address listed above.
12
13   _x_ by m ailing a true copy o f the pleading to the plaintiff at his address listed above.

14

15

16

17
                                                      DONALD G. GRANT, W SBA#15480
18
                                                      O f Counsel for Defendants
19

20

21

22

23

24

25

26

27

28
                                                                                         Donald G, Grant, P.S.
                                                                                   Attorneys and Counselors at Law
                                                                                   Washougal Town Square, Ste 245
                                                                                           1700 Main Street
                                                                                        Washougal, W A 98671
                                                                                         TEL: (360) 694-8488
                                                                                         FAX; (360) 694-8688
